EXECUTION VERSION

Dated September 29, 2014
THE ROYAL BANK OF SCOTLAND GROUP PLC
and
CITIZENS FINANCIAL GROUP, INC.
TRANSITIONAL SERVICES AGREEMENT










--------------------------------------------------------------------------------




TABLE OF CONTENTS



--------------------------------------------------------------------------------

PAGE
1Definition and Rules of Construction    2
1.1Definitions    2
1.2Rules of Construction    9
2Performance of Services    11
2.1Provision of Services and Relief    11
2.2Incidental and Omitted Services    13
2.3Standard of Service    14
2.4Recipient Dependencies    16
2.5Service Reporting    17
3Third Party Suppliers    18
3.1Termination, Expiry or Renewal of Third Party Agreements    18
3.2Changes in Third Party Supplier Costs    19
3.3Relationship with Third Party Suppliers    20
3.4Liability for Third Party Suppliers    20
4Price and Payment    21
4.1Charges    21
4.2Invoicing Procedures and Payment Due    22
4.3Payments Gross    23
4.4Interest    23
4.5Value Added Tax and Sales or Use Tax    23
5Representations, Warranties and Mutual Obligations    24
5.1Representations and Warranties    24
5.2General Obligations    25
6Term and Termination    26
6.1TSA Term    26
6.2Service Term    26
6.3Service Term Extension    26
6.4Termination on Notice    27
6.5Termination for Insolvency    27
6.6Termination for Regulatory Reasons    27
6.7Termination for Breach    28
6.8Termination Charges    28
6.9Delivery of Data on Termination or Expiry    28
6.10Survival of Rights on Termination or Expiry    29
7Migration    29
7.1Migration and the Migration Plans    29

i



--------------------------------------------------------------------------------




7.2Failure to Timely Migrate    29
8Limitation of Liability and Indemnification    29
8.1Exclusions from Liability    29
8.2Cap on Damages and Exclusions    30
8.3Indemnification    31
9Governance    32
9.1TSA Committee    32
10Changes and Change Control    32
10.1Changes    32
10.2Mandatory Change    33
10.3Discretionary Changes    33
10.4Emergency Change    34
11Dispute Resolution    34
11.1Dispute Resolution Process    34
12Intellectual Property Rights    35
12.1Provider Ownership and License    35
12.2Recipient Ownership and License    35
13Data Protection, Confidential Information and Record-keeping    36
13.1Data Protection    36
13.2Confidential Information    37
13.3Record-keeping    39
14Force Majeure    40
14.1Force Majeure Events    40
14.2No Liability for Force Majeure    40
14.3Delay Owing to Force Majeure    40
15Employee Provisions    40
15.1No Obligation to Transfer Employees    40
15.2Pre-employment Screening    41
16Communications with Competent Authorities    42
17Audit    43
17.1Regulatory Audit Rights    43
17.2General Audit Rights    43
18Sanctions    44
18.1Compliance with Sanctions Laws and Regulations    44
19Information Security    45
19.1Information Security    45
20Other Provisions    46
20.1Whole Agreement    46
20.2No Construction Against Drafter    47
20.3Publicity and Public Announcements    47
20.4Further Assurances    47

ii



--------------------------------------------------------------------------------




20.5Assignment    47
20.6Third Party Rights    47
20.7Amendment and Waiver    48
20.8Notices    48
20.9Severability    49
20.10Counterparts    49
20.11Independent Contractor    49
20.12Governing Law and Submission to Jurisdiction    49
20.13Anti-Bribery Provisions    50
Schedule 1 – Service Schedules    1-1
Schedule 2 – Forms of Invoice    2-1
Schedule 3 – Migration Principles    3-1
Schedule 4 – TSA Committee Terms of Reference    4-1
Schedule 5 – Policies    5-1







iii



--------------------------------------------------------------------------------




TRANSITIONAL SERVICES AGREEMENT
THIS TRANSITIONAL SERVICES AGREEMENT (“TSA”), dated as of September 29, 2014, is
by and among THE ROYAL BANK OF SCOTLAND GROUP PLC (“RBSG”), a public limited
company organized under the laws of Scotland (Company Number SC045551); and
CITIZENS FINANCIAL GROUP, INC. (“CFG”), a Delaware corporation with its
principal place of business in Providence, Rhode Island. Capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned to
them in Section 1 hereof.
RECITALS
WHEREAS, RBSG is the indirect owner of all the issued and outstanding common
stock of CFG immediately prior to the date hereof;
WHEREAS, shares of CFG are being sold to the public pursuant to the IPO and CFG
will cease to be a wholly owned indirect subsidiary of RBSG upon the closing of
the IPO;
WHEREAS, after the closing of the IPO, RBSG will remain the majority shareholder
of CFG, subject to future sales to the public (and ultimately the contemplated
complete disposition on or before December 31, 2016) by RBSG;
WHEREAS, immediately prior to the date hereof, each Provider specified in a
Service Schedule was providing services (“Existing Services”) to the respective
Recipient under such Service Schedule which were the same as, or substantially
similar to, the Services to be provided thereunder to such Recipient;
WHEREAS, as of the date hereof and pursuant to the terms of (and except as
otherwise provided in) the Separation Agreement, all master agreements,
statements of work, service schedules and similar agreements, instruments,
documents, arrangements, commitments or understandings relating to the Existing
Services are terminated;
WHEREAS, Services will be provided to each Recipient to facilitate its ongoing
operations during a transitional period following the IPO during which the
applicable Provider will also provide assistance to such Recipient relating to
Migration as contemplated by this TSA;
WHEREAS, each Provider has agreed to procure and provide the Services to the
applicable Recipient, and each Party has agreed to receive and pay for the
Services it or its Affiliates receives pursuant to the Service Schedules,
subject to the terms of this TSA; and
NOW, THEREFORE, in consideration of the rights and duties set forth herein, and
for other good and valuable consideration, the adequacy and sufficiency of which
are hereby acknowledged, RBSG and CFG hereby agree as follows:

1

--------------------------------------------------------------------------------

    

1
Definition and Rules of Construction

1.1
Definitions

For the purposes of this TSA, the following terms shall have the following
meanings:
“Adverse Policy Change” has the meaning given in Section 2.3.4;
“Affiliate” means, in relation to any company, such company’s holding companies
and direct or indirect subsidiaries and the direct or indirect subsidiaries of
such holding companies from time to time; however, for purposes of this TSA, the
Parties shall not be considered Affiliates of each other. For the avoidance of
doubt, in respect of RBSG, Affiliates shall not include CFG or its direct or
indirect subsidiaries; and, in respect of CFG, Affiliates shall not include RBSG
or its direct or indirect subsidiaries and “Affiliates” shall be construed
accordingly;
“Anti-Bribery and Corruption Policy” means each policy that a Party shall put in
place to comply with its own anti-bribery and corruption policy and obligations,
and with Anti-Corruption Laws;
“Anti-Corruption Laws” means any anti-bribery or anti-corruption-related
provisions in criminal and anti-competition laws and/or anti-bribery or
anti-corruption laws of the jurisdiction in which, for the Provider, the
Provider provides the Services and, for the Recipient, the Recipient receives
the Services, together with any amending, consolidating or successor legislation
or case law which has effect from time to time in the relevant jurisdiction;
“ARD” has the meaning given in Section 15.1.1;
“Business Day” means a day which is not a Saturday, Sunday or public holiday in
London, New York or Boston;
“CC Laws” means all laws relating to the handling of customer complaints that
are applicable to the Services;
“CFG” means Citizens Financial Group, Inc.;
“CFG Policies” means the policies and procedures of CFG listed in Schedule 5B
(as may be amended from time to time in accordance with Sections 2.3.3 and
2.3.4);
“CFG Recipient” means any of CFG and its Affiliates that is a Recipient under
any of the Service Schedules;
“Change” means any modification, addition or amendment to any Service (including
any change to any part of any Service Schedule) including any Mandatory Change
or Discretionary Change;
“Change Control Procedure” means the procedure set out in Section 10.1.1;
“Change Control Request” has the meaning given in Section 10.1.1(ii);
“Charges” means the charges imposed on a Recipient in exchange for receiving
Services in the relevant Service Schedules;
“Competent Authority” means any local, state, national, supranational,
governmental or nongovernmental authority, statutory undertaking, agency or
public or regulatory body (including the Prudential Regulation Authority, the
Financial Conduct Authority, the Board of Governors of

2

--------------------------------------------------------------------------------

    

the Federal Reserve System, the Office of the Comptroller of the Currency, the
Federal Deposit Insurance Corporation and the Consumer Financial Protection
Bureau) which has jurisdiction over RBSG (and/or its Affiliates) and/or CFG
(and/or its Affiliates);
“Confidential Information” has the meaning given in Section 13.2.1;
“Day 2” means, with respect to a Service, the date on which CFG ceases to be
treated as a subsidiary of, a group company of, an affiliate of or controlled by
RBSG, pursuant to the terms of a Third Party Agreement necessary for the
provision of such Service;
“Defaulting Party” has the meaning given to it in Section 6.7.1;
“Disabling Device” means any device, method, token, code, program or subprogram
that can disable, interfere with or adversely affect all or any part of a
Service, a Party’s equipment, and/or their operation, or destroy any of a
Party’s data or other software or hardware, or damage, destroy or interfere with
a Party’s information technology network or any of a Party’s data or other
software or hardware, or permit any person to circumvent the normal security of
a Party’s software, systems or networks;
“Discretionary Change” means any Change which is not a Mandatory Change or an
Emergency;
“Dispute” has the meaning given in Section 11.1.1;
“Emergency” has the meaning given in Section 10.4.2;
“Excluded Service” means a service or element of a service that, prior to the
Service Commencement Date, a Party or its Affiliate, as Recipient with respect
to such Service or service element, has expressly notified to the other Party or
Affiliate in writing as not being required by the notifying Party or Affiliate
whether in relation to its business or the business of its Affiliates or
specifically in relation to this TSA;
“Existing Services” means services provided by the Parties or their Affiliates
to each other immediately prior to the date hereof;
“Existing Third Party Agreement” means any Third Party Agreement in force as at
the Service Commencement Date, as the same may be amended from time to time, and
any extension, replacement or renewal of such agreement;
“Fairness Laws” means all applicable federal, state and local fair lending, fair
housing, Unfair or Deceptive Acts or Practices and Unfair, Deceptive or Abusive
Acts or Practices statutes;
“FAM” means felony and misdemeanor in the context of a county and lower
court-level search;
“FIM” means felony including misdemeanor in the context of a county-level
search;
“Force Majeure” has the meaning given in Section 14.1;
“Fraud Prevention Policy” means anti-fraud measures or policies that a Party’s
Group shall have in place whenever it possesses, stores, processes or has access
to the other Party’s Group’s Personal Data, as listed in Schedule 5;
“GLB Act” means the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq.;

3

--------------------------------------------------------------------------------

    

“Group” means, in relation to (i) a Party, that Party and its Affiliates, (ii) a
Provider, that Provider and its Affiliates, and (iii) a Recipient, that
Recipient and its Affiliates;
“Incidental Services” has the meaning given in Section 2.2.1;
“Indemnitees” has the meaning given in Section 8.3.1;
“Intellectual Property Rights” means (i) copyrights (including copyrights in any
software), patents, database rights and rights in trademarks, designs, know-how
and confidential information (whether registered or unregistered), (ii)
applications for registration, and rights to apply for registration, of any of
the foregoing rights and (iii) all other intellectual property rights and
equivalent or similar forms of protection existing anywhere in the world;
“IPO” means the initial public offering of CFG’s shares;
“IS Requirements” means the information security policies that a Party’s Group
shall have in place whenever it possesses, stores, processes or has access to
the other Party’s Group’s Confidential Information (inclusive of Personal Data),
as listed in Schedule 5;
“Level 1 Clearance” means individuals who will have no unaccompanied access to
any Recipient facility, and no access to the Recipient's information technology
network or the Recipient's Confidential Information;
“Level 2+ Clearance” means individuals who may have unaccompanied access to any
Recipient facility, or any access to the Recipient's information technology
network or the Recipient's Confidential Information;
“LIBOR” means the ICE Benchmark Administration Limited rate for deposits in £
(Sterling) (or its replacement) for a period of one month which appears on the
relevant Reuters Screen rounded upwards to four decimal places at 11:00 a.m.
(London Time) on the day specified for the determination of an interest rate
(or, if such day is not a Business Day, such rate from the immediately preceding
Business Day) and, if no such screen rate is available, the replacement rate or
service selected by the TSA Committee;
“Licensable” means, with respect to any Intellectual Property Rights, that the
Licensing Party, as applicable, has the power and authority to grant a license,
sublicense or covenant as to such Intellectual Property Rights to the Licensed
Party as provided for herein without (i) violating the terms of any agreement or
other arrangement with any third party, (ii) requiring any consent, approval or
waiver from any third party, (iii) materially impairing any of the existing
rights in respect of such Intellectual Property Rights of the Licensing Party,
(iv) imposing any additional material obligations on the Licensing Party
relating to such Intellectual Property Rights, and/or (v) requiring the payment
of any compensation to any third party.
“Licensed Party” means (i) the Provider in its capacity as a licensee for the
purposes of the licenses granted in Section 12.2 and (ii) the Recipient in its
capacity as a licensee for the purposes of the licenses granted in Section 12.1.
“Licensing Party” means (i) the Provider in its capacity as a licensor for the
purposes of the licenses granted in Section 12.1 and (ii) the Recipient in its
capacity as a licensor for the purposes of the licenses granted in Section 12.2.

4

--------------------------------------------------------------------------------

    

“Losses” means losses, claims, damages, costs, charges and liabilities
(including reasonable legal fees and disbursements) and “Loss” shall be
construed accordingly;
“Mandatory Change” means a Change which is required as a consequence of any
change in Regulation on or subsequent to the date hereof in order for (i) a
Recipient to receive Services or to perform Recipient Dependencies and/or (ii) a
Provider to provide (or procure the provision of) Services or to perform any of
its other obligations under this TSA, in each case in compliance with
Regulation;
“Migration” means the migration of Services in whole or part from the personnel
and information technology systems or other facilities of a Provider, its
Affiliates or Third Party Suppliers to the personnel and information technology
systems or other facilities of a Recipient, and/or its Affiliates and/or
Successor Providers, provided, however, that Migration does not require or
otherwise give rise to an obligation on the part of a Provider, its Affiliates
or Third Party Suppliers to grant any Successor Provider access to the Provider
Systems;
“Migration Plan” shall have the meaning given in paragraph 2 of Schedule 3;
“Migration Principles” means the principles relating to Migration set out in
Schedule 3;
“Monthly Charge” has the meaning given in Section 8.2.1;
“Non-Defaulting Party” has the meaning given in Section 6.7.1;
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;
“Omitted Service” has the meaning given in Section 2.2.2;
“Party” means RBSG or CFG;
“Personal Data” of a disclosing Party means any data, information and/or records
of or pertaining to the disclosing Party’s or an Affiliate’s customers (current,
former or prospective) and employees (current, former or prospective) or its
customers’ customers (current, former or prospective) or employees (current,
former or prospective), including but not limited to names, addresses, telephone
numbers, account numbers, account and transaction information and any other
“Nonpublic Personal Information” as defined in the GLB Act relating to such
individuals;
“Policies” means the policies and procedures listed in Schedule 5 (as may be
amended from time to time in accordance with Sections 2.3.3 and 2.3.4), as
applicable to RBSG or CFG;
“Provider” means each provider specified in the Service Schedule for the
relevant Service;
“Provider Data” means all Confidential Information provided in relation to the
Services to the Recipient, any member of the Recipient’s Group, or any Successor
Provider, by or on behalf of the Provider or any member of the Provider’s Group
or any Third Party Supplier;
“Provider’s Derivative IP” has the meaning given in Section 12.1.2(ii);
“Provider’s Existing IP” has the meaning given in Section 12.1.2(i);
“Provider’s Intellectual Property” means all Intellectual Property Rights owned
by the Provider and shall include software in the Provider’s information
technology infrastructure and systems

5

--------------------------------------------------------------------------------

    

that is owned by the Provider (such as scripts and batch tools) as is needed by
the Recipient to receive the Services (in whole or part) or in relation to
Migration;
“Provider’s New IP” has the meaning given in Section 12.1.2(iii);
“Provider Systems” means the information technology systems made available to
the Recipient and its Affiliates pursuant to this TSA by or on behalf of the
Provider, any member of its Group or any Third Party Supplier, which are
supported and maintained by or on behalf of the Provider, any member of its
Group or any Third Party Supplier;
“RBSG” means The Royal Bank of Scotland Group plc;
“RBSG Policies” means the policies and procedures of RBSG listed in Schedule 5A
(as may be amended from time to time in accordance with Sections 2.3.3 and
2.3.4), including but not limited to RBSG’s Policy Framework, Information
Security and policies on records management and retention;
“RBSG Recipient” means any of RBSG and its Affiliates that is a Recipient under
any of the Service Schedules;
“Recipient” means each Recipient specified in the Service Schedule for the
relevant Service;
“Recipient CHS” has the meaning given in Section 2.1.8;
“Recipient Data” means all Confidential Information:
(i)
including, without limitation, all Personal Data provided in relation to the
Services to a Provider, any member of the Provider’s Group, or any Third Party
Supplier, by or on behalf of the Recipient or any member of the Recipient’s
Group; or

(ii)
generated by the Provider, any member of the Provider’s Group, or any Third
Party Supplier in the course of providing the Services;

“Recipient Dependencies” means the obligations of a Recipient under this TSA
including (i) those expressly identified as Recipient Dependencies in the
Service Schedules and any other obligations of the Recipient otherwise set out
in the description of the Services in the Service Schedules and (ii) any
Recipient Dependencies added in accordance with Sections 2.2.2 and 2.2.3;
“Recipient’s Derivative IP” has the meaning given in Section 12.2.2(ii);
“Recipient’s Existing IP” has the meaning given in Section 12.2.2(i);
“Recipient’s Intellectual Property” means all Intellectual Property Rights owned
by the Recipient and shall include software in the Recipient’s information
technology infrastructure and systems that is owned by the Recipient (such as
scripts and batch tools) as is needed by the Provider to provide the Services
(in whole or part) or in relation to Migration;
“Recipient’s New IP” has the meaning given in Section 12.2.2(iii);
“Regulation” means any applicable law, regulation, regulatory constraint,
obligation or rule (including any binding code of conduct and binding statement
of principle incorporated and contained in such rules) applicable to the
existence or operation of this TSA, the Recipient, the

6

--------------------------------------------------------------------------------

    

Provider, any Affiliate of the Provider, any Affiliate of the Recipient or the
provision or receipt of the Services, the performance of any Recipient
Dependency or the performance of either Party’s other obligations under this TSA
from time to time;
“Report” means a Service Organization Control (SOC) 1 Type II Report (or
substantially similar report in the event the SOC 1 Type II Report is no longer
the industry standard) issued by an accounting firm which will cover, at a
minimum, the policies, procedures and controls required by this TSA and the
relevant Service Schedule;
“Revised Migration Date” means, for the relevant Service, the date that results
from adding to that Service’s Scheduled End Date the period equal to the period
of delay to the completion of Migration to the extent directly attributable to
the material fault of the Provider for such Service, provided, however, that in
no event shall any Revised Migration Date extend beyond December 31, 2016. For
the avoidance of doubt, regardless of the length of the period of delay or
whether Migration of a Service is complete as of December 31, 2016, a Revised
Migration Date shall not be any date after December 31, 2016;
“Sales or Use Tax” means any sales or use tax or any similar tax imposed at the
point of sale or on the use/consumption of goods and services;
“Scheduled End Date” means December 31, 2016 or, if an earlier date for
cessation of services is specified in a Service Schedule with respect to a
Service, then such sooner date as is specified for such Service. For the
avoidance of doubt, a Scheduled End Date shall not be any date after December
31, 2016;
“Senior Nominees” means the senior individuals nominated by each Party;
“Separation Agreement” means the Separation and Shareholder Agreement between
RBSG and CFG dated on or about the date of this TSA;
“Service Commencement Date” means the date hereof;
“Service Level” means the level of performance set out in Section 2.3.1;
“Service Provider CHP” means a Provider’s complaints handling policy for the
relevant Service;
“Service Records” means complete and accurate records of, and supporting
documentation for, all Services provided pursuant to this TSA;
“Service Schedule” means any of the Service Schedules in Schedule 1 of this TSA,
each of which describes the terms and obligations of a Provider and a Recipient
in relation to a particular Service;
“Service Term” means the period of provision of a Service which period shall
start on the Service Commencement Date and expire (unless terminated earlier in
accordance with this TSA) in accordance with the provisions of Section 6.2;
“Services” means:
(i)
the services (or any element of the services) specified in the Service
Schedules;

(ii)
any Incidental Services provided pursuant to Section 2.2.1; and


7

--------------------------------------------------------------------------------

    

(iii)
any Omitted Services added to the Service Schedules pursuant to Section 2.2.2;
and

in each case as more specifically described in the Service Schedule for that
Service and “Service” means any one of the Services;
“Staff” has the meaning given in Section 15.1.3;
“Successor Provider” means the entity or entities (which may include a Recipient
or any member of its Group) succeeding a Provider in the provision or operation
of services the same as or substantially similar to all or part of the Services;
“Tax” includes all forms of taxation and social security contributions and all
statutory, governmental, state, provincial, local governmental or municipal
impositions, duties, contributions, levies and withholdings of any nature
whatsoever, in each case whether imposed in the United Kingdom, the United
States or elsewhere in the world, whenever imposed and whether chargeable
directly or primarily or solely against or attributable directly or primarily or
solely to the Recipient or any other person, together with all penalties,
charges and interest relating to any of the foregoing;
“Tax Authority” means any body or organization in any jurisdiction having
authority over a Party in relation to Tax;
“Third Party Agreements” means any agreements entered into between a Provider
(or any member of its Group) and any third party for the provision of a service,
goods, lease or license relating to, or necessary for, the provision of the
Services or performance of any of the Provider’s other obligations under this
TSA whether entered into before or after the date of this TSA;
“Third Party Consent” means any permission, consent, license, agreement,
authorization or “right to use” required, from a third party (whether under a
Third Party Agreement or otherwise):
(i)
by the Provider, to the extent necessary to allow the provision of the Services
or performance of the Provider’s other obligations under this TSA by the
Provider to or for the benefit of the Recipient or receipt of the Services by
the Recipient; or

(ii)
by the Recipient, to the extent necessary for the Recipient to receive the
benefit of the Services provided by the Provider under this TSA;

“Third Party Supplier” means any third party providing a service, goods, lease
or license under a Third Party Agreement;
“TSA” means this transitional services agreement;
“TSA Committee” shall have the meaning set out in Section 9.1.1; and
“VAT” means United Kingdom value added tax imposed in compliance with EC Council
Directive 2006/112 or any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax, or imposed elsewhere. Any reference in this TSA to any Party
shall, at any time when such Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a

8

--------------------------------------------------------------------------------

    

reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994).
1.2
Rules of Construction

Unless the context otherwise requires or except as otherwise expressly provided
the following rules of construction shall apply to this TSA.
1.2.1
Singular, Plural, Gender

References to one gender include all genders and references to the singular
include the plural and vice versa.
1.2.2
References to Persons and Companies

References to:
(i)
a person shall include any company, partnership, trust, joint venture, firm,
association, unincorporated association, organization, or any government, state
or local body or authority (whether or not having separate legal personality);
and

(ii)
a company shall include any company, corporation or any body corporate, wherever
incorporated.

1.2.3
Schedules, Sections, Appendices, Paragraphs

References to this TSA shall include any Schedules to it and references to
Sections and Schedules are to Sections of, and Schedules to, this TSA.
References to paragraphs and appendices are to paragraphs and appendices of the
Schedules. All Schedules are an integral part of this TSA.
1.2.4
Headings

The article, Section and paragraph headings contained in this TSA are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this TSA.
1.2.5
Includes, in writing

The words “includes” and “including” shall mean “include without limitation” and
“including without limitation”, respectively. The words “in writing” means any
communication made by letter (but not, for avoidance of doubt, electronic mail)
and “written” shall be interpreted accordingly.
1.2.6
Agreed

References to “agreed” mean, in relation to any document, that document in the
form agreed and, for the purposes of identification, signed or initialed by or
on behalf of each Party by a duly authorized representative, with such
alterations as the Parties agree in writing.
1.2.7
Information


9

--------------------------------------------------------------------------------

    

References to books, records or other information mean books, records or other
information in any form, including paper, electronically stored data, magnetic
media, film and microfilm.
1.2.8
References to Law

References to a statute or statutory provision include:
(i)
that statute or provision as modified or amended from time to time, whether
before or after the date of this TSA; and

(ii)
any subordinate legislation or regulation made from time to time under that
statute or statutory provision, including (where applicable) that statute or
statutory provision as modified or amended.

1.2.9
Precedence

If there is any conflict, apparent conflict or ambiguity in or between any of
the sections of this TSA set out below, the sections will be applied in the
following order of precedence with the sections higher in the order of
precedence prevailing over the Parties:
(i)
the Sections of this TSA;

(ii)
the Schedules to this TSA; and

(iii)
any other document referred to in this TSA.

1.2.10
Costs

Any reference to “costs” shall mean costs (including internal costs arising in
respect of personnel and other related costs) and expenses (including charges,
fees and other amounts payable to third parties).
2
Performance of Services

2.1
Provision of Services and Relief

2.1.1
Each Provider specified in a Service Schedule shall provide the Services to the
relevant Recipient specified in that Service Schedule for the relevant Service
Term in accordance with the terms of this TSA. CFG shall timely pay for all
Services provided to a CFG Recipient (regardless of whether it is the Recipient,
its Affiliate or any of their respective third party service providers who
receive the Services) and RBSG shall timely pay for all Services provided to an
RBSG Recipient (regardless of whether it is the Recipient, its Affiliate or any
of their respective third party service providers who receive the Services), in
each case in accordance with the terms of this TSA.


10

--------------------------------------------------------------------------------

    

2.1.2
A Provider shall provide the Services only to the Recipient specified in the
relevant Service Schedule. If a Recipient wishes to add or substitute an
Affiliate as a Recipient, such addition or substitution must be agreed in
accordance with the Change Control Procedure. The applicable Provider shall not
unreasonably withhold or delay its consent to add such requested Affiliate as a
Recipient.

2.1.3
If the Provider wishes to provide Services to the Recipient via any additional
Affiliate or substitute an Affiliate as Provider, such addition or substitution
must be agreed in accordance with the Change Control Procedure. The applicable
Recipient shall not unreasonably withhold or delay its consent to add such
requested Affiliate as a Provider.

2.1.4
Without prejudice to the Mandatory Change provisions set out in Section 10.2, a
Provider shall not be in breach of this TSA to the extent that it is unable to
provide any of the Services or perform any of its other obligations under this
TSA, in each case to the extent that to do so would result in a breach of
Regulation, so long as, if and to the extent commercially practicable, such
Provider has promptly notified the applicable Recipient of such prohibition, has
consulted with the applicable Recipient to explain why the Provider reasonably
believes such prohibition applies, and has worked together with the Recipient in
good faith to either arrange for modification of the relevant Service(s) at
issue or a transition of such Service(s) to a Successor Provider. For the
avoidance of doubt, the transition of any Service(s) to a Successor Provider
pursuant to this Section 2.1.4 terminates the applicable Service(s) and related
Service Schedule(s) under this TSA and does not create a Third Party Agreement
for which the Provider is responsible for the remainder of the Service Term(s)
with respect to the affected Service(s).

2.1.5
Subject to the requirements set forth below, a Provider may subcontract the
provision of any or all of the Services or any of the Provider’s other
obligations under this TSA. Except in relation to an Existing Third Party
Agreement:

(i)
in selecting the subcontractor in question, the Provider shall have followed its
applicable Policies on vendor procurement and approval;

(ii)
the Provider will notify the Recipient in advance of entering into any
subcontract at a meeting of the TSA Committee;

(iii)
the Provider shall ensure any Third Party Consent that is required for the
Recipient to receive the Services (and to sublicense to the extent necessary to
receive the full benefit of the Services) is obtained and maintained for the
duration of the applicable Service Term;

(iv)
the Provider shall not be entitled to increase the Charges to reflect any
increase in the costs incurred by the Provider under that subcontract, compared
to the costs previously incurred by the Provider, other than to the extent it
would have been permitted to do so, had it not entered into the subcontract; and


11

--------------------------------------------------------------------------------

    

(v)
the Provider shall furnish the Recipient with information about the
subcontractor in question which is reasonable for diligence purposes, and the
Recipient approves of the use of the subcontractor via the Change Control
Procedure, with such approval not to be unreasonably withheld or delayed.

2.1.6
Each Party shall be primarily liable under this TSA for any default in the
performance of obligations under this TSA by any Provider in such Party’s Group,
as well as any such default by any subcontractor of such Provider.

2.1.7
In the event that the Provider is to participate in any credit or other business
decision with respect to the Recipient's customers or potential customers under
a Service Schedule, then prior to commencing any Services under such Service
Schedule, the Provider shall distribute to each of its personnel who may have
such interaction or make such a decision the following Fairness Statement:

FAIRNESS STATEMENT
The fair and equal treatment of [SERVICE RECIPIENT'S] customers, without regard
to race, sex, sexual orientation, color, national origin, religion, age, marital
status, disability, or any other prohibited basis, is an integral part of
[SERVICE RECIPIENT'S] fundamental mission of providing quality financial
services to existing and prospective customers. Denying any segment of society
equal access to basic economic opportunities is morally repugnant and has no
place in our society. Only through all of our efforts can we ensure that every
bank customer and credit applicant receives fair and equal treatment and that we
have helped each member of the communities that [RECIPIENT] serves reach his or
her full potential.
The Provider shall be responsible for ensuring that it and its personnel have
reviewed and understand the above Fairness Statement as well as its and their
obligations thereunder, and shall comply therewith as well as, subject to the
Change Control Procedure with respect to any changes in Regulation occurring
after the date hereof, with Fairness Laws. In the event that the Provider
detects any incident or activity which constitutes or results in a violation of
Fairness Laws with respect to any matter relating to this TSA, the Provider will
immediately notify the Recipient.
2.1.8
In the event that the Provider interacts directly with the Recipient’s customers
or potential customers in the course of providing Services hereunder, then the
Provider agrees that, subject to the Change Control Procedure with respect to
any changes in Regulation subsequent to the date hereof:

(i)
the Services will be performed in accordance with any and all laws relating to
the handling of customer complaints that are applicable to the Services (“CC
Laws”),


12

--------------------------------------------------------------------------------

    

(ii)
the Provider shall not take, or omit to take, any act that could reasonably be
expected to lead to the Recipient being in breach of any CC Law, and

(iii)
it shall have in place and comply with its own complaints handling policy (the
“Service Provider CHP”) to ensure that the Provider complies with all CC Laws.

The Provider further agrees that the Services shall be performed in accordance
with the Recipient’s complaint handling standard (as in effect on the date
hereof and listed in Schedule 5, the “Recipient CHS”); provided that for the
purposes of this Section 2.1.8, the Provider shall be deemed to be in compliance
with the Recipient CHS if the applicable Service Schedule contains agreed terms
relating to complaint monitoring, investigations, escalation procedures,
expected timescales and Service Level and Provider complies with such
requirements. The Provider shall immediately notify the Recipient in writing of
any suspected or known breach of the Service Provider CHP or any CC Law.
2.2
Incidental and Omitted Services

2.2.1
From the Service Commencement Date:

(i)
each Provider shall provide, with no change to the Charges, in addition to the
Services, any other services, functions and responsibilities which are
reasonably necessary for or incidental to, or which otherwise constitute an
integral part of, the provision of the Services provided by such Provider,
provided that no such service, function or responsibility that was not provided
during the six months (or, if applicable, such shorter period) prior to the
Service Commencement Date shall be required to be provided pursuant to this
provision; and

(ii)
each Recipient shall provide, with no change to the Charges, in addition to the
applicable Recipient Dependencies set out in the Service Schedules, any
information, cooperation and assistance and undertake any other responsibilities
which are reasonably necessary for or incidental to, or which otherwise
constitute an integral part of, the performance of the Recipient Dependencies or
the receipt of the Services set out in the Service Schedules, provided that no
such information, cooperation and assistance or any other responsibility that
was not provided during the six months (or, if applicable, such shorter period)
prior to the Service Commencement Date shall be required to be provided pursuant
to this provision,

these being “Incidental Services”.
2.2.2
Without limiting Section 2.2.1, if, during the six months immediately following
the Service Commencement Date, either Party identifies any Service or any
element of a Service (including any Recipient Dependency) that:

(i)
was provided by or on behalf of a Provider to a Recipient or any of its
Affiliates (or, in the case of a Recipient Dependency, was a dependency in
respect of such


13

--------------------------------------------------------------------------------

    

provision) during the six months (or, if applicable, such shorter period) prior
to the Service Commencement Date;
(ii)
is not included in the Services set out in the Service Schedules or is not
appropriately documented within the relevant Service Schedule; and

(iii)
is not an Excluded Service

(an “Omitted Service”), such Omitted Service shall, upon the relevant Party’s
request, be deemed to form part of the Services and the Parties shall amend or
create the relevant Service Schedule accordingly, including by adding (i)(a) an
additional Charge to reflect the additional cost and appropriate margin, if any,
to the Provider of the Omitted Services, to the extent that such cost and margin
were not taken into account when calculating (and accordingly were not a
constituent part of) the Charges for the Services excluding the Omitted Service,
and (b) any Recipient Dependency that such Omitted Service is dependent upon; or
(ii) any Recipient Dependency that was omitted from an existing Service
Schedule. The Parties shall act reasonably and in good faith in agreeing whether
and to what extent an additional Charge is payable pursuant to this Section
2.2.2. Disagreement on the Charge for an Omitted Service shall be resolved in
accordance with Section 11.
2.2.3
If at any time more than six months after the Service Commencement Date an
Omitted Service is identified, such Omitted Service may be added to the relevant
Service Schedule only via the Change Control Procedure.

2.3
Standard of Service

2.3.1
Each Provider shall provide each of the Services:

(i)
in the same manner and with the same skill and care as they were provided to the
applicable Recipient during the six-month period (or, if applicable, such
shorter period) prior to the Service Commencement Date;

(ii)
if so specified for a Service, in accordance with any specified Service Level
within a Service Schedule for the relevant Service; and

(iii)
if no Service Level is specified within a Service Schedule for the relevant
Service, with the same priority and with the same level of service as they were
provided to the applicable Recipient during the six-month period (or, if
applicable, such shorter period) prior to the Service Commencement Date.

2.3.2
Subject to the Change Control Procedure with respect to any change in Regulation
coming into effect after the date hereof, the Provider shall provide and procure
the provision of the Services in compliance with the Regulation applicable to
the Provider.


14

--------------------------------------------------------------------------------

    

2.3.3
Subject to the Change Control Procedure with respect to any change in Regulation
coming into effect after the date hereof, the Provider shall provide and procure
the provision of the Services in accordance with the Policies applicable to the
Provider.

2.3.4
Without prejudice to Section 2.3.3, each Party shall ensure that, as part of the
meetings of the TSA Committee, it notifies the other Party of any changes it has
made to the Policies (and, to the extent reasonably practicable, of any proposed
changes to the Policies). Notwithstanding the foregoing, if and to the extent
that any proposed change to the Policies would materially increase the risk or
reduce the operational controls available to the Provider or the Recipient in
connection with the provision or receipt of the Services or materially increase
the cost or reduce the benefit to the Recipient in receiving the Services or the
Provider in providing the Services (an “Adverse Policy Change”), the relevant
Party shall undertake an impact assessment in advance of the change being
implemented and involve the other Party in that impact assessment. In respect of
any Adverse Policy Change the Parties shall, acting reasonably and in good
faith, develop, agree and implement a remedial plan with the objective of
mitigating any material increase in risk or reduction in operational controls
available to the Provider or the Recipient in connection with the provision or
receipt of the Services or material increase in the cost or reduction in the
benefit to the Recipient or Provider in receiving or providing the Services. Any
obligations set out in the Service Schedules which require compliance with
policies shall be construed as referring to the Policies.

2.3.5
If and to the extent a Provider is aware of any material failure, or any
circumstances that, in the Provider’s reasonable opinion, would be reasonably
likely to result in a material failure, to provide any material part of the
Services in accordance with Section 2.3.1, 2.3.2 or 2.3.3, then, without
prejudice to the Recipient’s other rights and remedies, the Provider shall as
soon as reasonably practicable:

(i)
inform the Recipient (and the TSA Committee) of such failure or potential
failure (and, if known, what the Provider considers to be the cause of the
problem);

(ii)
advise the Recipient of the remedial efforts being undertaken with respect to
that failure or to prevent that potential failure; and

(iii)
subject to any duty of confidentiality owed by the Provider, provide the
Recipient with further information in relation to the failure or potential
failure if and to the extent that information has been produced by, or is
otherwise in the possession or control of, the Provider or any of its Affiliates
for its own purposes and the Recipient reasonably requires that information at
the time in order to manage communications with its customers, employees,
investors, suppliers and any Competent Authority.

2.4
Recipient Dependencies

2.4.1
Each Service Schedule shall specify any “Recipient Dependencies” for the
relevant Service, which are, above and beyond a Recipient’s general obligations
under Section


15

--------------------------------------------------------------------------------

    

2.2.1(ii) with respect to such Services, specific obligations to be performed by
the Recipient under that Service Schedule in order for the Provider under that
Service Schedule to be able to provide the relevant Service to the Recipient.
2.4.2
If and to the extent a Recipient is aware of any material failure, or any
circumstances that, in the Recipient’s reasonable opinion, would be reasonably
likely to result in a material failure, to perform any material part of the
Recipient Dependencies that are set out in a Service Schedule in accordance with
this TSA, then, without prejudice to the applicable Provider’s other rights and
remedies, the Recipient shall, as soon as reasonably practicable:

(i)
inform the Provider of such failure or potential failure and, if known, what the
Recipient considers to be the cause of the problem; and

(ii)
undertake appropriate remedial efforts and promptly advise the Provider of the
remedial efforts being undertaken with respect to that failure or to prevent
that potential failure.

2.4.3
Without prejudice to any right or remedy of a Provider under this TSA in respect
of any other obligations of the Recipient (including in relation to any
Recipient Dependency or any Incidental Service performed by a Recipient which is
not set out in a Service Schedule), if and to the extent the Recipient fails to
perform a Recipient Dependency that is set out in a Service Schedule, Section
2.4.4 sets out the Provider’s sole and exclusive remedy in respect of the
failure by the Recipient to meet that Recipient Dependency other than with
respect to:

(i)
any such failure which causes unauthorized or unlawful access by a third party
to the Provider’s computing systems or loss or corruption of the Provider’s
data; or

(ii)
any obligation of the Recipient to pay any amount (including any Charges) to the
Provider under this TSA.

2.4.4
Each Party recognizes that each Provider is reliant and dependent on the
performance of the Recipient Dependencies in order to provide the Services and
to perform its other obligations under this TSA. A Provider shall not be in
breach of this TSA to the extent that its failure to provide the Services or
perform its other obligations under this TSA is a result of a breach by the
Recipient of a Recipient Dependency (provided that such relief shall not
prejudice any rights or remedies of the Recipient in respect of any prior breach
by the Provider, to the extent that such prior breach caused the Recipient’s
breach of the relevant Recipient Dependency and was not itself caused by a
breach by the Recipient of a Recipient Dependency). Any disputes relating to the
Provider’s relief from a breach by the Recipient of a Recipient Dependency shall
be resolved in accordance with Section 11. Nothing in this Section 2.4.4 shall
exclude or limit the liability of the Provider in relation to any failure to
provide the Services or perform its other obligations


16

--------------------------------------------------------------------------------

    

under this TSA to the extent that such failure is not the result of a breach by
the Recipient of a Recipient Dependency.
2.4.5
A Recipient shall not be in breach of this TSA to the extent that its failure to
perform a Recipient Dependency is a result of a breach by the applicable
Provider of an obligation of the Provider (provided that such relief shall not
prejudice any rights or remedies of the Provider in respect of any prior breach
by the Recipient, to the extent that such prior breach caused the Provider’s
breach of the relevant obligation and was not itself caused by a breach of the
Provider’s obligations under this TSA). Nothing in this Section 2.4.5 shall
exclude or limit the liability of the Recipient in relation to any failure to
perform a Recipient Dependency to the extent that such failure is not the result
of a breach by the Provider of its obligations under this TSA.

2.5
Service Reporting

2.5.1
From the Service Commencement Date and thereafter until the Scheduled End Date,
each Provider shall, with respect to each Service for which the Service Schedule
requires a certain Service Level:

(i)
record the actual service level achieved for such Service in each calendar month
against the relevant Service Level; and

(ii)
on a quarterly basis (or such alternate frequency if so specified in the
relevant Service Schedule) report its performance in respect of the applicable
Service Level.

2.5.2
At the TSA Committee, the Parties will review each Provider’s performance
against the Service Levels for the previous reporting period. In the event that
a Provider has failed to meet any Service Level, that Provider shall present an
appropriate action plan detailing steps to remedy the situation.

3
Third Party Suppliers

3.1
Termination, Expiry or Renewal of Third Party Agreements

3.1.1
If, during a Service Term:

(i)
a Third Party Agreement is terminated by a Provider (or any member of its Group)
or by the Third Party Supplier (for any reason other than Force Majeure (for
which Section 14.2 shall apply) or for insolvency of the Third Party Supplier
(for which Section 3.1.7 shall apply));

(ii)
a Third Party Agreement expires or is terminated other than as provided in
Section 3.1.1(i); or


17

--------------------------------------------------------------------------------

    

(iii)
a Third Party Agreement otherwise ceases to be available to a Provider for the
provisions of Services to a Recipient (for example, by virtue of application of
a change of control or similar provision),

and that Third Party Agreement is required for the provision or receipt of any
Service or the performance of any obligation of the Provider or the applicable
Recipient, then subject to the provisions of Section 3.1, the Provider shall use
commercially reasonable efforts to implement such arrangements as are necessary
to ensure continuity of the relevant Service on the same terms of the relevant
Service Schedule and this TSA, unless otherwise agreed by the Parties in advance
through the TSA Committee.
3.1.2
Each Provider shall, acting reasonably and in good faith, involve the applicable
Recipient to the extent within its reasonable control in any negotiations with
any Third Party Supplier in relation to any material change to, or extension,
renewal or replacement of, a Third Party Agreement and migration to an
alternative Third Party Supplier if and to the extent such change, extension,
renewal or replacement would be reasonably likely to materially impact the
relevant Service or the Charges for such Service provided under a relevant
Service Schedule and this TSA, in each case in respect of the period from the
date hereof until the end of the Service Term (and in such event shall to the
extent within its reasonable control permit the Recipient to negotiate with the
relevant Third Party Supplier in respect of any increase in the Provider’s costs
of implementing such change, extension, renewal, replacement or migration unless
the Provider agrees to bear such increased costs and not change the Charges for
the Service).

3.1.3
The Recipient shall not unreasonably withhold or delay its approval of the costs
referred to in Section 3.1.2. Any disputes as to the Recipient’s payment of such
costs shall be resolved by the TSA Committee.

3.1.4
Each Party shall use commercially reasonable efforts to mitigate to the extent
within its reasonable control any costs required to be incurred in respect of
the negotiation and implementation of any change to, or extension, renewal or
replacement of, a Third Party Agreement and migration to an alternative Third
Party Supplier.

3.1.5
Each Provider shall ensure that, to the extent reasonably practicable, as part
of the meetings of the TSA Committee, it gives the Recipient reasonable advance
notice of any Third Party Agreements which are expected to be breached or due to
expire, terminate or be renewed.

3.1.6
Notwithstanding the provisions of Section 3.1.1, prior to any termination or
expiry or renewal of a Third Party Agreement, the Parties shall consult with
each other to determine whether, upon termination or expiry of the relevant
Third Party Agreement, the applicable Recipient wishes to establish independent
arrangements for the Service to which such Third Party Agreement relates. The
applicable Provider shall, to the extent reasonably practicable, give the
Recipient reasonable advance notice of that termination, expiry or renewal. If
the Recipient elects to terminate the affected Service and migrate to a


18

--------------------------------------------------------------------------------

    

Successor Provider, then the Parties shall agree the changes (if any) that need
to be made to the relevant Service Schedules and related Charges.
3.1.7
In the event of the insolvency of a Third Party Supplier required for the
provision or receipt of a Service or the performance of any obligation of the
Provider or the applicable Recipient for such Service, the Provider may
discontinue (which, for the avoidance of doubt, shall include electing not to
replace) such Service without the discontinuance being a breach or causing any
liability of the Provider to the relevant Recipient.

3.1.8
For the avoidance of doubt, the provisions of Section 3.1.1 through Section
3.1.7, inclusive, shall not affect the rights of a Provider to terminate a
Service, or for a Service to terminate, pursuant to Section 6 hereof.

3.2
Changes in Third Party Supplier Costs

3.2.1
Except as provided in Section 3.1, in the event that a Third Party Supplier
increases or decreases its fees in relation to a Service during a Service Term:

(i)
the affected Provider shall promptly notify the TSA Committee of the change in
fees, with such notice to include supporting documentation as might reasonably
be expected to explain the change in fees to the affected Recipient; and

(ii)
the Charges for the relevant Service shall be adjusted accordingly.

3.2.2
In the event that a Third Party Supplier increases or decreases its fees
(including but not limited to a change in fees owing to a material change in
volume or usage by the Recipient) in relation to a Service (or portion of a
Service) for which, pursuant to the applicable Service Schedule, the Third Party
Supplier directly invoices the Recipient, the applicable Recipient shall
promptly inform the TSA Committee of such change in fees.

3.3
Relationship with Third Party Suppliers

3.3.1
So far as it relates to the provision of a Service or the performance of a
Provider’s other obligations under this TSA, the Provider shall manage
exclusively its relationship with Third Party Suppliers and the applicable
Recipient shall not discuss with any Third Party Supplier the provision of the
Services or the performance of the Provider’s other obligations under this TSA,
except:

(i)
to the extent required to do so by a court, competent judicial authority and/or
a Competent Authority;

(ii)
as agreed by the TSA Committee;

(iii)
as may be necessary to pay invoices for a Service for which, pursuant to the
applicable Service Schedule, a Third Party Supplier directly invoices the
Recipient or to make a query about such an invoice;


19

--------------------------------------------------------------------------------

    

(iv)
as may otherwise be expressly permitted by a Service Schedule or otherwise by
this TSA (including the Migration Principles); or

(v)
if in the Provider’s opinion and only to the extent reasonably necessary in
order for the Recipient to be able to receive the Services under the applicable
Service Schedule,

provided in each case that the applicable Recipient has notified the Provider in
advance (if and to the extent permitted to do so under Regulation) through the
TSA Committee.
3.4
Liability for Third Party Suppliers

3.4.1
If a Provider breaches this TSA as a result of the acts or omissions of a Third
Party Supplier, the Provider’s liability is subject to the Section 8.2
limitations and caps on liability.

3.4.2
Notwithstanding the limitations in Section 3.4.1, any amounts recovered by a
Provider from a Third Party Supplier which are in relation to Losses incurred as
a result of the acts or omissions of the Third Party Supplier shall be divided
among the Provider and Recipient in proportion to their Losses, provided,
however, that any amounts paid over to the Recipient shall not exceed the amount
of the Recipient’s Losses. For the avoidance of any doubt:

(i)
any amounts paid over to a Recipient pursuant to this Section 3.4.2 are
independent of and not to be part of any limitations or caps on the liability of
the Parties as set forth in Section 8.2; and

(ii)
if a Provider’s commercially reasonable efforts to recover such amounts from a
Third Party Supplier are unsuccessful, such a failure to recover any amounts is
not a breach and is not a liability of the Provider.

3.4.3
Without prejudice to the Parties’ rights and obligations in relation to
mitigation of losses at law or in equity, each Provider and Recipient shall use
commercially reasonable efforts to mitigate the quantum of Losses and/or any
other adverse consequences incurred or suffered by the Recipient and members of
the Recipient’s Group as a result of the breach of a Third Party Agreement by a
Third Party Supplier (to the extent a Party is aware of such breach).

4
Price and Payment

4.1
Charges

4.1.1
In relation to a Service for which, pursuant to the applicable Service Schedule,
the Provider issues an invoice, each Party shall pay on behalf of the Recipients
in its Group to the applicable Provider the Charges as set forth in the relevant
Service Schedule in respect of the provision of the relevant Services and the
performance of other obligations


20

--------------------------------------------------------------------------------

    

of the Provider under this TSA, provided that a relevant invoice has been
rendered in accordance with Section 4.2.
4.1.2
In relation to a Service (or portion of a Service) for which, pursuant to the
applicable Service Schedule, a Third Party Supplier directly invoices the
Recipient, each Party shall ensure that the Recipients in its Group make timely
payments directly to the applicable Third Party Supplier.

4.1.3
Without prejudice to the rights and remedies of either Party, if a Recipient is
unable to undertake an activity on the date allocated to it in the Migration
Plan owing to the material fault of the other Party and as a consequence the
date of completion of Migration of a Service is after the Scheduled End Date
then:

(i)
the Parties shall submit the matter to the TSA Committee and, acting reasonably
and in good faith, work together to reschedule such activity in a manner that
minimizes any delay to completion of Migration and agree to an adjustment of
Charges as is appropriate to reflect the extent and materiality of the fault;

(ii)
the Recipient shall continue to pay Charges (subject to any adjustments made
pursuant to Section 4.1.3(i)) until the Revised Migration Date; and

(iii)
the Scheduled End Date in the relevant Service Schedule shall be construed as a
reference to the Revised Migration Date.

4.1.4
Unless otherwise expressly stated in or contemplated by this TSA, the Charges
are the only amounts payable by the Recipient in respect of the Services.

4.2
Invoicing Procedures and Payment Due

4.2.1
The Charges for any Service shall be invoiced by RBSG or CFG as the Provider of
that Service in accordance with this Section 4.2 and each invoice shall be
substantially in the form of the template attached in Schedule 2 applicable to
the relevant Provider. Invoices shall be sent to the address for invoices
specified in the Service Schedule to which the relevant invoice relates.

4.2.2
The Charges with respect to any month shall be invoiced by the Provider:

(i)
if CFG or an Affiliate of CFG is the Provider, within 30 days following the end
of the month after which the relevant Services are provided or obligations are
performed, or in respect of which the Charges are otherwise due or the relevant
costs incurred by the Provider. To the extent applicable, a true-up of Charges
for a Service shall be invoiced as indicated in the Service Schedule to which
the true-up relates;

(ii)
if an Affiliate of RBSG within the United States is the Provider, within 30 days
following the end of the month after which the relevant Services are provided or
obligations are performed, or in respect of which the Charges are otherwise due


21

--------------------------------------------------------------------------------

    

or the relevant costs incurred by the Provider. To the extent applicable, a
true-up of Charges for a Service shall be invoiced as indicated in the Service
Schedule to which the true-up relates; or
(iii)
if RBSG or an Affiliate of RBSG outside the United States is the Provider,
within 30 days following the end of the quarter after which the relevant
Services are provided or obligations are performed, or in respect of which the
Charges are otherwise due or the relevant costs incurred by the Provider. To the
extent applicable, a true-up of Charges for a Service shall be invoiced on an
annual basis in the month of February.

Payment on all invoices shall be due to the applicable Party within 30 days of
receipt of the relevant invoice.
4.2.3
If any part of the Charges is subject to a bona fide dispute, then that part of
the Charges subject to dispute shall be referred to the TSA Committee and any
part of the Charges that is not subject to dispute is to be paid pursuant to
this Section 4.

4.2.4
Any amount due under this TSA for which a time for payment is not otherwise
specified shall be due and payable within 30 days of the receipt of a valid
invoice for such amount.

4.2.5
Payments due in respect of a Service pursuant to this TSA shall be made to the
account specified in the relevant Service Schedule or such other account as the
Provider may notify the Recipient from time to time.

4.3
Payments Gross

All sums payable by a Party under this TSA, including any payment pursuant to an
indemnity, compensation or reimbursement provision, shall be invoiced and paid
in U.S. dollars, British pounds sterling or Euros, free and clear of any
deductions, withholdings, set-offs or counterclaims, save only as may be
required by law. If any deductions or withholdings are required by law
(including with respect to any payment made pursuant to this Section 4.3), the
Party making the payment shall be obliged to pay to the other Party 50% of the
amount deducted or withheld with respect to the payment. The Parties shall claim
from the appropriate Tax Authority any exemption, rate reduction, refund, credit
or similar benefit (including pursuant to any relevant tax treaty) to which they
are entitled in respect of any deduction or withholding in respect of which a
payment has been made pursuant to this Section 4.3 and, for such purposes shall,
within any applicable time limits, submit any claims, notices, returns or
applications and send a copy thereof to the payer. If the recipient of a payment
to which this Section 4.3 applies receives a credit for or refund of any Tax
payable or actually realizes a similar benefit by reason of any deduction or
withholding for or on account of Tax, then it shall reimburse to the other Party
an amount equal to 50% of such credit, refund or benefit. The Parties shall
cooperate and use commercially reasonable efforts to mitigate any deduction or
withholding determined to be required by law.
4.4
Interest


22

--------------------------------------------------------------------------------

    

If any Party defaults in the payment when due of any sum payable under this TSA
(howsoever determined), the liability of that Party shall be increased to
include interest on such sum from the date when such payment is due until the
date of actual payment at a rate per annum of 250 basis points above LIBOR.
4.5
Value Added Tax and Sales or Use Tax

All amounts payable under this TSA shall be deemed to be exclusive of any
applicable VAT, Sales or Use Tax. If any amount falling due under this TSA (from
whatever cause) is subject to VAT, Sales or Use Tax, then the applicable
Recipient shall bear the cost of such taxes in the manner described below.
In the case of VAT, if any amount falling due under this TSA constitutes the
consideration for a taxable supply of goods and/or services for VAT purposes,
the applicable Recipient shall, where the Provider is the person liable to
account for the applicable VAT to the relevant Tax Authority, pay VAT in
addition to and at the same time as the amount so falling due, against delivery
of a valid VAT invoice. Where the applicable Recipient is the person liable to
account for the applicable VAT to the relevant Tax Authority, such Recipient
shall pay such VAT directly to the Tax Authority.
In the case of Sales or Use Tax, if any amount falling due under this TSA is
subject to Sales or Use Tax, the applicable Recipient shall, where the Provider
is the person liable to account for the applicable Sales or Use Tax to the
relevant Tax Authority, pay amounts equal to such Sales or Use Tax in addition
to and at the same time as the amounts so falling due, against delivery of an
invoice itemizing the computed tax. Where the applicable Recipient is the person
liable to account for the applicable Sales or Use Tax to the relevant Tax
Authority, such Recipient shall pay such Sales or Use Tax directly to the Tax
Authority.
Where under the terms of this TSA one Party is liable to indemnify or reimburse
the other Party in respect of any costs, such payment shall, to the extent
required by the preceding sentences of this Section 4.5, be increased to include
any applicable Sales or Use Tax or VAT, but in the case of VAT shall exclude the
amount of any recoverable input tax of the other Party (or the representative
member of any group of which that Party is a member for VAT purposes in respect
of such costs), and that other Party shall use commercially reasonable efforts
(and shall procure that any such relevant representative member shall use
commercially reasonable efforts) to recover such amount of VAT as may be
practicable.
The Parties agree to cooperate and to use commercially reasonable efforts to
reduce or mitigate liability for, or to obtain available refunds of, any
applicable Sales or Use Tax or VAT.
5
Representations, Warranties and Mutual Obligations

5.1
Representations and Warranties

5.1.1
Each Party represents and warrants to the other that as at the date hereof:


23

--------------------------------------------------------------------------------

    

(i)
it is duly constituted, organized and validly existing under the laws of the
jurisdiction of its incorporation;

(ii)
it has the legal right and full power and authority to execute and deliver, and
it and its Affiliates, as applicable, have the legal right and full power and
authority to exercise its and their rights and perform its and their obligations
under, this TSA, the Service Schedules and any documents which are to be
executed by it or any of them pursuant to this TSA;

(iii)
its and its Affiliates’ contemplated provision or receipt, as applicable, of
Services in the Service Schedules does not conflict with any other contract to
which it is a Party;

(iv)
this TSA and the contemplated provision of the Services by it or any Affiliate
pursuant to the Service Schedules is compliant in all material respects with all
Regulation applicable to it and them, including, for the avoidance of any doubt
and to the extent applicable, Regulation W of the Board of Governors of the
Federal Reserve System;

(v)
this TSA and the contemplated receipt of the Services by it or any Affiliate
pursuant to the Service Schedules is compliant in all material respects with all
Regulation applicable to it and them, including, for the avoidance of any doubt
and to the extent applicable, Regulation W of the Board of Governors of the
Federal Reserve System;

(vi)
it is satisfied that all Charges for the Services provided hereunder were
negotiated and determined on an arm’s-length basis;

(vii)
its and its Affiliates’ contemplated provision or receipt, as applicable, of
Services in the Service Schedules is compliant in all material respects with the
Policies applicable to it and them;

(viii)
the manner, priority and level of service (including any applicable Service
Levels), skill and care as provided by each Provider of services to it or its
Affiliates in respect of the Existing Services during the six-month period (or,
if applicable, such shorter period) prior to the date hereof is adequate and
sufficient for its needs;

(ix)
its provision or receipt, as applicable of Existing Services by it and its
Affiliates during the six-month period (or, if applicable, such shorter period)
prior to the date hereof was compliant with all Regulation applicable to it and
them;

(x)
its and its Affiliates’ possession, storage, processing or access to the other
Party’s and its Affiliates’ Personal Data during the six-month period (or, if
applicable, such shorter period) prior to the date hereof was compliant in all
material respects with the applicable Fraud Prevention Policy;


24

--------------------------------------------------------------------------------

    

(xi)
its and its Affiliates’ possession, storage, processing or access to the other
Party’s and its Affiliates’ Confidential Information during the six-month period
(or, if applicable, such shorter period) prior to the date hereof was compliant
in all material respects with the applicable Fraud Prevention Policy;

(xii)
its and its Affiliates’ provision or receipt, as applicable, of Existing
Services during the six-month period (or, if applicable, such shorter period)
prior to the date hereof was compliant in all material respects with the
Policies applicable to it and them; and

(xiii)
its and its Affiliates’ provision or receipt, as applicable, of Existing
Services during the six-month period (or, if applicable, such shorter period)
prior to the date hereof complied with the requirements, including any specified
Service Level, for the corresponding Services as set forth in the Service
Schedules hereto.

5.2
General Obligations

5.2.1
Each Party shall and shall cause its Affiliates to:

(i)
subject to the Change Control Procedure with respect to any change in Regulation
after the Service Commencement Date, comply with Regulation in connection with
the performance of its obligations under this TSA including (in the case of a
Provider) its provision of the Services and (in the case of a Recipient) its
receipt of the Services;

(ii)
perform its obligations under this TSA, including (in the case of a Provider)
its provision of the Services and (in the case of a Recipient) its receipt of
the Services;

(iii)
provide on a timely basis such information and data as the other Party may
reasonably require for the purposes of the provision of the Services; and

(iv)
participate in discussions regarding the provision or receipt of the Services
(as applicable) to the extent reasonably required by the other Party in order to
enable the Services to be properly provided or received.

5.2.2
Without prejudice to the Mandatory Change provisions set out in Section 10.2,
each Party shall promptly notify the other upon becoming aware of any proposed
changes to a Regulation or new Regulation which will or are likely to impact the
provision or receipt of the Services.

5.2.3
If a Party or any of its Affiliates or, to its knowledge, any Third Party
Supplier is subject to any investigation by any Competent Authority and such
investigation is relevant to the performance of the obligations under this TSA,
then, to the extent permitted by Regulation and the Competent Authority, the
Party shall as soon as reasonably practicable notify the other Party of such
investigation (such notice to contain reasonable detail relating to the reason
for the investigation and why it is relevant to the provision or receipt of the


25

--------------------------------------------------------------------------------

    

Services). The Parties agree to cooperate to the extent reasonable in the event
of any such investigation.
6
Term and Termination

6.1
TSA Term

This TSA shall come into effect on the date of its execution and, subject to
earlier termination in accordance with its terms, automatically terminate
without the need for further action by either Party on the earlier of (i) the
date of expiry of the last Service Term and (ii) the Scheduled End Date (both
being subject to any extensions pursuant to Section 4.1.3).
6.2
Service Term

Subject to Sections 6.3 to 6.7 (inclusive) each Service Term shall automatically
expire without the need for further action by either Party on the date specified
in the applicable Service Schedule or, if none is specified, the Scheduled End
Date (subject to any extensions pursuant to Section 4.1.3).
6.3
Service Term Extension

6.3.1
If the Recipient wishes to continue to receive a Service after the expiry of the
relevant Service Term (or any period previously specified by the Recipient in
accordance with this Section) owing to the material fault of the Provider
pursuant to Section 4.1.3, it must give, together with an explanation as to why
such extension is attributable to the material fault of the Provider, notice to
specify the period for which the Recipient wishes to continue to receive the
Service; provided, however, that such extension period shall not extend beyond
December 31, 2016.

6.3.2
Promptly upon receipt of such notice, the relevant Provider shall indicate if
it:

(i)
agrees, in which case the Service Term shall be extended until the Revised
Migration Date; or

(ii)
disagrees, as to either the degree of fault attributed to it or the period for
which the relevant Service should be extended, in which case such dispute shall
be resolved pursuant to Section 11.

6.4
Termination on Notice

6.4.1
Notwithstanding any other provision of this TSA, the Recipient may terminate any
of the Services, or any separable part of the Services, by providing the
Provider with mailed notice of such termination, such notice to be:

(i)
at least the period of notice specified in the relevant Service Schedule for the
termination of that Service; or

(ii)
if no such notice period is specified, at least three months’ notice.


26

--------------------------------------------------------------------------------

    

6.4.2
The Recipient is not responsible or liable for any Provider costs incurred as a
result of an early termination notice made in compliance herewith; provided,
however, that a Recipient shall reimburse the Provider for any costs incurred by
the Provider as a result of a Service being terminated early by the Recipient
where such Service is provided pursuant to a Third Party Agreement which was
renewed, extended or replaced after the Service Commencement Date.

6.4.3
If a Service Schedule expressly permits the Provider to terminate the relevant
Service upon notice, then, notwithstanding any other provisions of this TSA,
such Provider may terminate the relevant Service pursuant to the applicable
termination procedures, and such Provider is not responsible or liable for any
Recipient costs incurred as a result of an early termination in compliance
herewith.

6.5
Termination for Insolvency

Each Party may terminate this TSA immediately by notice to the other Party if
the other Party becomes unable to pay its debts, enters into liquidation, a
receiver or administrative receiver is appointed over all or any of its assets,
it ceases trading or is dissolved, or any procedure equivalent to any of the
preceding matters occurs in any other jurisdiction with respect to that other
Party.
6.6
Termination for Regulatory Reasons

6.6.1
Each Party shall have a right to terminate this TSA if directed in writing by a
Competent Authority. A Party may exercise such right upon 90 days’ prior notice,
or such shorter timeframe as required by a Competent Authority or to comply with
Regulation.

6.6.2
In the event of a termination of this TSA pursuant to this Section 6.6, the
Parties acknowledge and agree that Migration of the Services may not be fully
implemented as of such termination and, to the extent required by a Competent
Authority, neither Party will have any obligation to assist in the Migration of
the Services after such termination.

6.7
Termination for Breach

6.7.1
Subject to Section 6.7.2, each Party (the “Non-Defaulting Party”) may terminate
a Service immediately by notice to the other Party (the “Defaulting Party”) if
the Defaulting Party or any Affiliate commits a material breach of its
obligations with respect to that Service under this TSA and the applicable
Service Schedule and (where the breach is capable of being remedied) that breach
has not been remedied within 30 days after receipt of a written request to do so
from the Non-Defaulting Party.

6.7.2
In the event that a Party elects to terminate a Service pursuant to Section
6.7.1, the TSA shall be deemed to continue in full force and effect in
accordance with its terms, except with respect to such terminated Service.

6.7.3
Unless otherwise specified, any breach in respect of any individual Service
Schedule shall not constitute a breach of this TSA or a breach of any other
Service Schedule, and unless otherwise agreed in writing, the Parties will
continue to provide Services and honor all other commitments under this TSA
during the course of dispute resolution


27

--------------------------------------------------------------------------------

    

pursuant to Section 11, except to the extent such commitments are the subject of
such dispute, controversy or claim.
6.8
Termination Charges

In the event of termination or expiry of a Service pursuant to this TSA or the
termination or expiry of all or part of this TSA, the Recipient shall pay the
Provider the applicable termination charges, if any, for that Service as set
forth in the relevant Service Schedule.
6.9
Delivery of Data on Termination or Expiry

6.9.1
Except if and to the extent otherwise agreed in the relevant Service Schedule or
Migration Plan, and subject always to Regulation, in the event of the
termination or expiry of a Service pursuant to this TSA:

(i)
to the extent that:

(a)
any Recipient Data is in the possession or reasonable control of the Provider or
its Affiliates, the Provider shall provide to the Recipient such Recipient Data
in its then-current format; and

(b)
any Provider Data is in the possession or reasonable control of the Recipient or
its Affiliates, the Recipient shall provide to the Provider such Provider Data
in its then-current format;

(ii)
once the Provider has provided the Recipient Data in accordance with
Section 6.9.1(i)(a), the Provider will (to the extent reasonably practicable)
delete or destroy its copy or copies of such data, unless required to maintain a
copy by Regulation or the requirements of any Competent Authority or to the
extent such Recipient Data also relates to the Provider’s Group’s business; and

(iii)
once the Recipient has provided the Provider Data in accordance with
Section 6.9.1(i)(b) the Recipient will (to the extent reasonably practicable)
delete or destroy its copy or copies of such data, unless required to maintain a
copy by Regulation or the requirements of any Competent Authority or to the
extent such Provider Data also relates to the Recipient’s Group’s business.

6.9.2
Each Party will bear its own costs in complying with its obligations under this
Section 6.9.

6.9.3
Any Recipient Data retained by Provider and any Provider Data retained by
Recipient pursuant to Section 6.9.1 shall be subject to the Data Protection
requirements set forth in Section 13 and the Confidentiality requirements set
forth in Section 13 for as long as such data is retained.

6.10
Survival of Rights on Termination or Expiry

Termination or expiry of this TSA shall not affect any rights or obligations
which may have accrued prior to termination or expiry. The obligations of each
Party set out in any Section intended to

28

--------------------------------------------------------------------------------

    

survive such termination or expiry, including this Section 6.10 and Section 4,
Section 8, Section 12, Section 13, Section 16, Section 17 and Section 20 shall
continue in full force and effect notwithstanding termination or expiry of this
TSA.
7
Migration

7.1
Migration and the Migration Plans

7.1.1
The Parties shall act reasonably and in good faith in accordance with the
Migration Principles as set forth in Schedule 3 and perform their respective
obligations in relation to Migration (including those obligations agreed as part
of a Migration Plan).

7.2
Failure to Timely Migrate

7.2.1
Failure to timely complete Migration of a Service is not a breach of this TSA.

8
Limitation of Liability and Indemnification

8.1
Exclusions from Liability

Notwithstanding anything herein to the contrary, no Party shall be liable for
any special, indirect, incidental, consequential or punitive damages of any kind
whatsoever in any way due to, resulting from or arising in connection with any
of the Services or the performance of or failure to perform Provider’s or
Recipient’s obligations under this TSA, as applicable, including to the extent
that such liability is:
(i)
for or in respect of any loss of profit, loss of revenue, loss of goodwill or
indirect or consequential losses, punitive, special or consequential damages; or

(ii)
for the value of any lost or corrupted data; or

(iii)
for the costs of reconstituting, restoring or rectifying lost or corrupted data
(in each case, other than to the extent arising from a breach of Section 19.1),

in each case of whatever nature regardless of whether such damages are
foreseeable or whether the Provider or Recipient, as applicable, or any of its
Affiliates has been advised of the possibility of such damages.
8.2
Cap on Damages and Exclusions

8.2.1
Except in the case of death or personal injury, willful misconduct, fraud or
fraudulent misrepresentation, criminal liability, intentional tort, intentional
breach of a Service Schedule or of this TSA, or Charges that have been paid or
come due in connection with the Services, each of the RBSG Group’s and the CFG
Group’s aggregate liability to members of the other Group in respect of any
individual Service shall be limited to an amount equal to 12 times the Monthly
Charge for such Service, where “Monthly Charge”


29

--------------------------------------------------------------------------------

    

means the amount of Charges paid for the first full calendar month (which shall
include any amounts invoiced directly to a Recipient by a Third Party Supplier
in that month) of the relevant Service giving rise to the claim. If the Charges
for a Service are a lump sum or an amount that is otherwise not charged on a
monthly basis then the Monthly Charge for such Service shall be the total amount
of Charges for that Service divided by the number of months during which the
Service has been provided.
8.2.2
Except in the case of death or personal injury, willful misconduct, fraud or
fraudulent misrepresentation, criminal liability, intentional tort, intentional
breach of a Service Schedule or of this TSA, or Charges that have been paid or
come due in connection with the Services, each such Group’s aggregate liability
to the members of the other Group in connection with this TSA in respect of any
given calendar year shall be limited to the amounts set forth below:

 
Calendar year of the relevant Service(s)
 
2014
2015
2016
RBS Group maximum aggregate liability to members of CFG Group
$12.7 million
$13.8 million
$2.5 million
CFG Group maximum aggregate liability to members of RBS Group
$15.8 million
$20.3 million
$4.2 million



For the avoidance of doubt, subject to the exceptions noted above in this
Section 8.2.2, the sum total of all amounts paid by a Group in respect of any
given calendar year pursuant to Section 8.2.1, together with any other liability
under this TSA, shall not exceed the amount set forth above for that calendar
year.
8.2.3
The limits on, and exclusions of, liability set out in this Section 8 shall not
apply in respect of:

(i)
any liability for death or personal injury;

(ii)
any liability for willful misconduct;

(iii)
any liability for fraud or fraudulent misrepresentation;

(iv)
any criminal liability;

(v)
any liability for intentional tort;

(vi)
intentional breach of a Service Schedule or of this TSA;

(vii)
any other liability that cannot be lawfully excluded; and


30

--------------------------------------------------------------------------------

    

(viii)
the obligation of any Party to pay Charges with respect to Services that have
been provided.

8.3
Indemnification

8.3.1
Subject to the exclusions from liability in Section 8.1, RBSG and CFG agree to
indemnify and hold harmless each other and each of their respective (and their
respective Affiliates’) Affiliates, and each of their and their respective
Affiliates’ directors, officers, employees and agents, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Indemnitees”), from and against any and all Losses of the Indemnitees relating
to, arising out of or resulting from any of the following by such indemnifying
Party or by any person in such indemnifying Party’s Group:

(i)
breach of its obligations under this TSA;

(ii)
breach of its representations and warranties under this TSA;

(iii)
violations of Regulation in connection with this TSA; or

(iv)
infringement, misappropriation or violation of Intellectual Property Rights of a
third party in connection with the provision or receipt of Services under this
TSA;

provided that:
(i)
the aggregate liability pursuant to this Section 8.3 shall not exceed the cap on
damages in Section 8.2 (subject to the exclusions from the cap set forth
therein); and

(ii)
a Provider shall have no liability under this Section 8.3 with respect to any
infringement, misappropriation or violation of Intellectual Property Rights of a
third party to the extent that such claim is based upon or related to:

(a)
Services that have been modified by the Recipient;

(b)
use of the Services in conjunction or combination with any software, data or
other materials not provided by the Provider of the Services; or

(c)
use of the Services in a manner or for any purpose other than as directed by the
Provider or as expressly permitted by this TSA.

9
Governance

9.1
TSA Committee

9.1.1
The Parties will establish a TSA Management and Change Control Committee (the
“TSA Committee”) to monitor overall performance and trends in performance of all
Services


31

--------------------------------------------------------------------------------

    

in accordance with this TSA. The terms of reference of the TSA Committee shall
be as set forth in Schedule 4.
10
Changes and Change Control

10.1
Changes

10.1.1
Subject to Sections 10.2 to 10.4 (inclusive), in the event that a Party wishes
to make any Change it shall be managed by way of the “Change Control Procedure”
as set forth in this Section 10.1.1.

(i)
At each meeting of the TSA Committee (or, with respect to any proposed action of
the TSA Committee in the absence of a meeting, by notice to each TSA Committee
member) each Party shall, acting reasonably and in good faith, provide the other
with an indicative forecast of any Changes it proposes making to the Services.

(ii)
Upon realization of the need for a Change, either Party shall provide prompt
notice to the other Party of a Change request (“Change Control Request”) in
writing, specifying in as much detail as is reasonably practicable the nature of
the proposed Change. Within four weeks of receipt of a Change Control Request,
the Party that received such notice shall provide a response indicating whether
it can make the proposed Change, its estimated costs of making the proposed
Change and an estimated schedule for implementing the proposed Change.

(iii)
The timing of implementation of any Change will be determined by the TSA
Committee.

10.2
Mandatory Change

10.2.1
Where a Change Control Request is in respect of a Mandatory Change, the Parties
shall, as soon as reasonably practicable thereafter, meet to discuss and agree
the terms on which, and the time frame in which, each Party shall implement that
Mandatory Change (which shall be within the time frame required to comply with
the relevant Regulation, except where it would not be reasonable for each Party
to implement such Mandatory Change within such time frame, in which case each
Party shall implement such Mandatory Change as soon as reasonably practicable
thereafter). The Parties shall work together in good faith to mitigate the
consequences of any delay in implementing the Mandatory Change beyond the date
required to comply with the Regulation.

10.2.2
To the extent that a Mandatory Change requested by a Party increases the cost to
the other Party of providing or receiving the Services (including, for the
avoidance of doubt, the costs and appropriate margin of implementing the
Mandatory Change and incremental running costs and appropriate margin incurred
by the other Party arising as a result of that Mandatory Change), then the
increased cost and margin to the other Party will be added to the Charges paid
by the Party for the relevant Service.


32

--------------------------------------------------------------------------------

    

10.3
Discretionary Changes

10.3.1
Where a Change Control Request submitted by a Party is in respect of a
Discretionary Change, the Parties shall, as soon as reasonably practicable
thereafter, meet to discuss the terms of the Discretionary Change.

10.3.2
To the extent that a Discretionary Change requested by a Party increases the
cost to the other Party or any of its Affiliates in providing or receiving the
relevant Service (including, for the avoidance of doubt, the costs and
appropriate margin of implementing the Discretionary Change and incremental
running costs and appropriate margin arising as a result of that Discretionary
Change), then:

(i)
if the Party that requested the Discretionary Change or any Affiliate is the
Recipient of the applicable Service, the increased cost and margin to the
Provider of the Service will be added to the Charges paid by the Party for the
relevant Service; or

(ii)
if the Party that requested the Discretionary Change or any Affiliate is the
Provider of the applicable Service, the increased cost to the Recipient of the
Service will be deducted from the Charges paid by the Recipient for the relevant
Service.

10.3.3
For the avoidance of doubt, the Party being requested to implement a
Discretionary Change may refuse to implement any Discretionary Change.

10.4
Emergency Change

10.4.1
If a Change is required to respond to an Emergency, the affected Party shall use
commercially reasonable efforts to notify the other Party and obtain the other
Party’s prior consent for the Change but if the notifying Party is the Provider
and the Provider is not able to notify the Recipient and obtain consent, the
Provider shall be entitled, without limiting any rights and remedies of the
Recipient in respect of any breach of this TSA (as if such Change had not been
made), to nevertheless make the minimum necessary temporary Change as necessary
to respond to the Emergency in accordance with the terms of any applicable
disaster recovery plans. As soon as practicable following the implementation of
any temporary Change, the Provider shall notify the Recipient of the temporary
Change and the nature of the Emergency and shall then retroactively comply with
the terms of the Change Control Procedure.

10.4.2
“Emergency” means a Change that is required to ensure (i) continued provision
of, or the continued operation and integrity of, the Services; or (ii) the
continued operation and integrity of the Provider Systems, in each case the
implementation of which cannot wait (including for reasons of stability and
performance) for authorization through the Change Control Procedure.

11
Dispute Resolution


33

--------------------------------------------------------------------------------

    

11.1
Dispute Resolution Process

11.1.1
The Parties shall in the first instance attempt to resolve any dispute in
relation to any aspect of, or failure to agree any matter arising in relation
to, this TSA or any document agreed or contemplated as being agreed pursuant to
this TSA (a “Dispute”) informally through discussion as follows:

(i)
the TSA Committee will meet to resolve the Dispute, and if the TSA Committee
cannot resolve the Dispute unanimously within 10 Business Days of the Dispute
being referred to them, then;

(ii)
the Dispute shall promptly be referred by the TSA Committee to a nominated
senior individual of each Party (the “Senior Nominees”), and if the Senior
Nominees cannot resolve the Dispute unanimously within 10 Business Days of the
Dispute being referred to them (unless a longer period is mutually agreed),
then;

(iii)
the dispute resolution process shall be deemed to have been exhausted in respect
of the Dispute, and each Party shall be free to pursue its rights at law in
respect of such Dispute without further reference to the dispute procedure under
this Section 11.1.

This Section 11.1 does not limit the right of either Party to: (i) exercise any
self-help remedies provided for herein; or (ii) file an action in a court of
law, before, during, or after the dispute resolution process to obtain a
provisional or interim remedy, and/or any ancillary, additional or supplementary
remedy, provided that any such action shall be heard and determined exclusively
in any court of competent jurisdiction sitting in New York County, New York.
11.1.2
The Parties will discuss in good faith, at either Party’s request, measures to
shorten the time contemplated by this Section 11 to complete the Dispute
resolution process.

12
Intellectual Property Rights

12.1
Provider Ownership and License

12.1.1
Each Provider hereby grants to the applicable Recipient a non-exclusive,
worldwide, royalty-free, fully paid-up license during the Service Term to use
all Intellectual Property Rights (other than trademarks and domain names)
Licensable by the Provider and utilized by the Provider in the provision of the
Services solely to the extent necessary to receive and use the Services or
complete Migration (and with a right to sublicense to customers of the Recipient
to the extent necessary to enable such customers to benefit from the provision
of the Services).

12.1.2
Each Recipient hereby acknowledges and agrees that, as between the Recipient and
the applicable Provider:


34

--------------------------------------------------------------------------------

    

(i)
the Provider’s Intellectual Property existing as of the date hereof (“Provider’s
Existing IP”) will remain the sole and exclusive property of the Provider;

(ii)
the Provider shall own all Intellectual Property Rights subsisting in any and
all adaptations of, modifications and enhancements to and works derived from
Provider’s Existing IP that are created, developed, conceived or reduced to
practice by or on behalf of the Provider or the Recipient during the Service
Term (“Provider’s Derivative IP”); and

(iii)
the Provider shall own all Intellectual Property Rights, other than Recipient’s
Derivative IP and Recipient’s New IP (as defined below), that are created,
developed, conceived or reduced to practice by or on behalf of the Provider
during the Service Term (“Provider’s New IP”).

12.1.3
Each Recipient hereby irrevocably assigns and agrees to assign to the applicable
Provider all right, title and interest in and to Provider’s Derivative IP and
Provider’s New IP.

12.2
Recipient Ownership and License

12.2.1
Each Recipient hereby grants the applicable Provider a non-exclusive, worldwide,
royalty-free, fully paid-up license during the Service Term to use all
Intellectual Property Rights (other than trademarks and domain names) Licensable
by the Recipient solely to the extent necessary to provide the Services.

12.2.2
Without prejudice to Section 12.1, each Provider hereby acknowledges and agrees
that, as between the Provider and the applicable Recipient:

(i)
the Recipient’s Intellectual Property existing as of the date hereof
(“Recipient’s Existing IP”) will remain the sole and exclusive property of the
Recipient; and

(ii)
the Recipient shall own all Intellectual Property Rights subsisting in any and
all adaptations of, modifications and enhancements to and works derived from
Recipient’s Existing IP that are created, developed, conceived or reduced to
practice by or on behalf of the Provider or the Recipient during the Service
Term (“Recipient’s Derivative IP”); and

(iii)
the Recipient shall own all Intellectual Property Rights, other than Provider’s
Derivative IP, that are, at the Recipient’s expense, created, developed,
conceived or reduced to practice by or on behalf of the Provider specifically at
the written direction of, and solely for, the Recipient during the Service Term
(“Recipient’s New IP”). Notwithstanding the foregoing, the applicable Recipient
shall hereby grant such Provider a perpetual, irrevocable, non-exclusive,
worldwide, royalty-free, fully paid-up and unrestricted license to use and
reproduce software included in Recipient’s New IP, including any and all object
code, source code, information and/or documentation related thereto.


35

--------------------------------------------------------------------------------

    

12.2.3
Each Provider hereby irrevocably assigns and agrees to assign to the applicable
Recipient all right, title and interest in and to Recipient’s Derivative IP and
Recipient’s New IP.

13
Data Protection, Confidential Information and Record-keeping

13.1
Data Protection

13.1.1
Each Party acknowledges and agrees that, solely to permit it or its Affiliates
to perform its obligations pursuant to this TSA and the Service Schedules, the
other Party’s Group may provide it with Confidential Information, including
Personal Data. Each Party further acknowledges and agrees that it and its
Affiliates shall have the right to use the other Party’s Group’s Confidential
Information, including Personal Data, solely to fulfill and perform its
obligations under this TSA and otherwise comply with Regulation. Regulation in
respect of Personal Data may include U.S. federal data privacy laws and
regulations such as the GLB Act, the Federal “Privacy of Consumer Financial
Information” Regulation (12 CFR Part 30), as amended from time to time, issued
pursuant to Section 504 of the GLB Act, and the Health and Insurance Portability
and Accountability Act of 1996 (42 U.S.C. § 1320d), U.S. state data privacy laws
such as the Massachusetts Data Protection Act (201 CMR 17) and, if applicable,
international data privacy laws such as The Data Protection Act 1998 and
Directive 95/46/EC of the European Parliament and of the Council of 24 October
1995 on the protection of individuals with regard to the processing of personal
data and the free movement of such data. Each Party may provide guidelines to
help the other Party comply with such Regulation, but each Party using its own
legal advisors will remain fully responsible, subject to the Change Control
Procedure in respect of any change in Regulation after the date hereof, for
interpreting and complying with such Regulation with respect to its own
business. A Party shall have no right to use, reuse or disclose any Personal
Data to any person or entity for any reason not specifically permitted under
this TSA or a Service Schedule.

13.1.2
Each Party confirms that, when it or its Affiliate is processing data, it or the
Affiliate shall:

(i)
only process Personal Data in accordance with the other Party’s instructions;
and

(ii)
take appropriate technical and organizational measures to protect Personal Data
against accidental or unlawful destruction or accidental loss, alteration,
unauthorized disclosure or access and against all other unlawful forms of
processing.

13.1.3
The Parties shall respectively comply with all Regulation, subject to the Change
Control Procedure in respect of any change in Regulation after the date hereof,
in respect of Confidential Information, including Personal Data, including
securing such consents, registrations and notifications as may be required to
enable the Provider and any Third


36

--------------------------------------------------------------------------------

    

Party Suppliers to provide the Services and to enable the Recipient to receive
the Services.
(i)
If requested by RBSG, CFG will enter into an agreement with RBSG on the terms of
the Commission Decision of February 15, 2010 on standard contractual clauses for
the transfer of Personal Data to processors established in third countries
(2010/87/EC) or the Commission Decision of 27 December 2004 on an alternative
set of standard contractual clauses for the transfer of Personal Data to third
countries (2004/915/EC), as appropriate.

13.2
Confidential Information

13.2.1
The Parties hereby covenant and agree to keep confidential all Confidential
Information relating to the other Party’s Group. Without limiting the generality
of the foregoing, each Party’s Group shall cause its employees and agents to
exercise the same level of care with respect to Confidential Information
relating to the other Party’s Group as it would with respect to proprietary
information, materials and processes relating to itself. “Confidential
Information” shall mean all information, materials and processes relating to a
Party’s Group or its employees, third party vendors, counterparties or customers
obtained by the other Party’s Group at any time (whether prior to or after the
date hereof) in any format whatsoever (whether orally, visually, in writing,
electronically or in any other form) arising out of the rendering or receipt of
Services hereunder (or preparations for the same or for the termination thereof)
and shall include, but not be limited to, economic and business information or
data, business plans, software and information relating to personnel, products,
financial performance and projections, processes, strategies and systems but
shall not include information which:

(i)
is or becomes generally available to the public other than by release in
violation of the provisions of this Section 13;

(ii)
is or becomes available on a non-confidential basis to a Party from a source
other than the other Party to this TSA, provided that the Party in question
reasonably believes that such source is not or was not bound by an obligation to
the other Party to hold such information confidential; and

(iii)
is acquired or developed independently by a Party without use or reference to
otherwise Confidential Information of the other Party.

Except with the prior written consent of the other Party, each Party will use
the other Party’s Group’s Confidential Information only in connection with the
performance of its obligations hereunder and each Party shall use commercially
reasonable efforts to restrict access to the other Party’s Group’s Confidential
Information to those employees of such Party’s Group requiring access for the
purpose of providing or receiving Services hereunder.
13.2.2
The provisions of Section 13.2.1 shall not prohibit a Party’s disclosure or use
of the other Party’s Group’s Confidential Information if and to the extent such
Confidential Information


37

--------------------------------------------------------------------------------

    

is made available to or used by the professional advisers or Third Party
Suppliers of each Party for the provision or receipt of the Services; provided,
however, that in each case such professional advisors or Third Party Suppliers
are subject to written confidentiality obligations in a form approved by the
other Party (such approval not to be unreasonably withheld or delayed).
13.2.3
Each Party shall notify the other Party immediately of any suspected or known
fraud relevant to its activities under this TSA or any Service Schedule, or of
any unauthorized access, possession, use, or knowledge, or attempt thereof, of
the other Party’s Group's Confidential Information, or of the occurrence of any
other incident relating to the Services that could cause financial, customer or
reputational loss to another Party, and agrees to cooperate with the other Party
to investigate the occurrence and mitigate the impact of such an event. Each
Party shall promptly provide the other Party with full details of any such event
and use all available efforts to prevent a recurrence of any such event.

13.2.4
Notwithstanding any provision of this Section 13 to the contrary, a receiving
Party’s Group may disclose such portion of the Confidential Information relating
to the disclosing Party’s Group to the extent, but only to the extent, the
receiving Party reasonably believes that such disclosure is required under
Regulation or the rules of a Competent Authority, or under a subpoena or other
legal process; provided that if practicable and permissible under Regulation or
rules, the receiving Party shall first notify the disclosing Party of such
requirement and allow such Party a reasonable opportunity to seek a protective
order or other appropriate remedy to prevent such disclosure and cooperate with
the disclosing Party in any lawful effort by the disclosing Party to contest the
legal validity of such requirement and prevent such disclosure.

13.2.5
The Parties agree that monetary damages will not be an adequate remedy if this
Section 13 regarding Data Protection and Confidential Information is breached,
and therefore, a disclosing Party shall, in addition to any other legal or
equitable remedies, be entitled to seek injunctive relief against any breach or
threatened breach of this Section 13 by the receiving Party with respect to the
disclosing Party’s Group’s Confidential Information.

13.3
Record-keeping

13.3.1
The Provider shall maintain complete and accurate records of, and supporting
documentation for, all Services provided pursuant to this TSA (“Service
Records”). Until the later of:

(i)
seven years after the termination of this TSA or in the case of invoices eight
years after their issuance;

(ii)
all pending matters relating to this TSA (e.g., disputes) between the Parties
are closed;

(iii)
all pending audits relating to this TSA are closed, provided, however, that
notice of any such audit was received within seven years after the termination
of this TSA;


38

--------------------------------------------------------------------------------

    

(iv)
the information is no longer required to meet the Provider’s records retention
policy as disclosed by the Provider to the Recipient and as such policy may be
adjusted from time to time; or

(v)
any periods as required by Regulation have expired,

the Provider shall maintain and provide access upon request to the Service
Records.
13.3.2
The Provider’s records management program shall be reasonably consistent with
such industry frameworks as ISO 15489 or DoD5015.2 as in effect on the date
hereof. Before the Provider destroys or otherwise disposes of any Service
Records, the Recipient shall have the right to request that the Provider return
such Service Records by giving notice at least sixty days prior to the
applicable record retention expiration date, and the Provider shall deliver such
information to the Recipient.

14
Force Majeure

14.1
Force Majeure Events

For purposes of this TSA, “Force Majeure” means an event beyond the reasonable
control of either Party, which by its nature was not foreseen by such Party, or,
if it was foreseen, was not reasonably avoidable, and includes without
limitation, acts of God, storms, floods, riots, fires, sabotage, civil commotion
or civil unrest, interference by civil or military authorities, threat,
declaration, continuation, escalation or acts of war (declared or undeclared) or
acts of terrorism, any unauthorized, unlawful access by a third party to either
Party’s computing systems other than as a result of such Party’s fault, failure
or shortage of energy sources, strike, walkout, lockout or other labor trouble
or shortage, delays by unaffiliated suppliers, and acts, omissions or delays in
acting by any Competent Authority.
14.2
No Liability for Force Majeure

Without limiting the generality of Section 8.3, neither Party shall be under any
liability for failure to fulfill any obligation under this TSA or a Service
Schedule, so long as and to the extent to which the fulfillment of such
obligation is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure; provided that (i) such Party shall have used
commercially reasonable efforts to minimize to the extent practicable the effect
of Force Majeure on its obligations hereunder and (ii) nothing in this Section
14.2 shall be construed to require the settlement of any strike, walkout,
lockout or other labor dispute on terms which, in the reasonable judgment of the
affected Party, are contrary to its interests. It is understood that the
settlement of a strike, walkout, lockout or other labor dispute will be entirely
within the discretion of the affected Party. The Party affected by the Force
Majeure event shall notify the other Party of that fact as soon as practicable.
14.3
Delay Owing to Force Majeure


39

--------------------------------------------------------------------------------

    

In the event of any such delay as a consequence of circumstances of Force
Majeure, the Recipient of any affected Service may elect to either:
(i)
submit a Change Control Request to extend the time for performance of the
affected Service for a period equal to the time lost by reason of the delay,
provided, however, that such extension period shall not extend beyond December
31, 2016; or

(ii)
terminate this TSA in relation to those Services which are affected by the Force
Majeure event.

15
Employee Provisions

15.1
No Obligation to Transfer Employees

15.1.1
The Parties agree that the Acquired Rights Directive (Council Directive
77/187/EEC as amended by Council Directive 98/50 EEC and consolidated in Council
Directive 2001/23/EEC) as amended (“ARD”) or any enactment of the ARD in any
national law or any analogous national law will not apply on the commencement of
the Services.

15.1.2
The Parties believe that on the cessation or partial cessation of the Services
or any part of the Services on the termination, expiry or variation of this TSA,
no transfer of the contracts of employment between a Provider or any Third Party
Supplier (or any subcontractor thereof) and any of its/their employees to the
applicable Recipient or a Successor Provider shall take place by reason of the
ARD or any enactment of the ARD in any national law or any analogous national
law.

15.1.3
Without prejudice to Section 15.1.1, if requested to do so by a Recipient at any
time before the termination, expiry or variation of the Services, the applicable
Provider will (or will procure that) all persons working on the Services
(“Staff”), whether employed/engaged by the Provider, by any Third Party Supplier
or any subcontractor thereof, will be redeployed or otherwise removed from the
Services before the cessation of those Services so that those Staff cease to be
engaged within the Services and are not affected by any transfer pursuant to the
ARD or any enactment of the ARD in any national law or any analogous national
law that may otherwise occur on the cessation of those Services.

15.2
Pre-employment Screening

15.2.1
Subject to Regulation, the Provider shall require any individual it employs or
engages in connection with the performance of its obligations under this TSA to
have satisfied the screening procedures in Sections 15.2.2 and 15.2.3 prior to
such individual performing any Services hereunder.

15.2.2
The screening procedures set forth in Section 15.2.3 below shall apply to
individuals who will be performing Services from within the United States. For
individuals who will be performing Services from outside the United States:


40

--------------------------------------------------------------------------------

    

(i)
when RBSG or its Affiliates are the Provider, they shall comply with the RBSG
Policy applicable to the relevant jurisdiction; and

(ii)
when CFG or its Affiliates are the Provider, they shall comply with the CFG
Policy applicable to the relevant jurisdiction.

15.2.3
For individuals who will have no unaccompanied access to any Recipient facility,
and no access to the Recipient's information technology network or the
Recipient's Confidential Information (“Level 1 Clearance”), the Provider shall
have conducted commercially reasonable recruitment and security vetting
procedures in relation to each such individual, including, at a minimum, by
verifying such individual's identity and legal right to work in the United
States based on documentation satisfying Form I‑9 of the U.S. Department of
Homeland Security. For individuals who may have unaccompanied access to any
Recipient facility, or any access to the Recipient's information technology
network or the Recipient's Confidential Information (“Level 2+ Clearance”), the
Provider shall also have performed a background investigation on each such
individual which, at a minimum, consists of the following:

(i)
verification of current residence;

(ii)
verification of the previous two years of employment history;

(iii)
verification of any specific academic, trade or professional qualifications or
records that are required for the individual to perform his or her role; and

(iv)
criminal records checks, including at a minimum a FIM county-level search and a
FAM county and lower-court-level search;

provided that in the event that an individual experiences a break in service
with the Provider subsequent to the foregoing investigation having been
conducted, a new background investigation meeting the requirements set forth
herein will be required.
15.2.4
In the event that:

(i)
the Provider is unable to comply fully with the pre-employment requirements
above with respect to an individual;

(ii)
the Provider is unable to verify the information described in clauses (i)
through (iii) of Section 15.2.3;

(iii)
the criminal records checks referred to in clause (iv) of Section 15.2.3
determine that the individual in question has (A) a conviction or program entry
for a covered offense as described in Section 19 of the Federal Deposit
Insurance Act, or (B) two or more convictions for crimes involving violent
behavior in the previous five years; or


41

--------------------------------------------------------------------------------

    

(iv)
any pre-engagement screening activity returns information that otherwise
indicates in the Provider's reasonable judgment that such individual should not
be engaged to provide Services under this TSA,

then the Provider shall not engage the individual in relation to this TSA or any
Service Schedule.
16
Communications with Competent Authorities

If either Party receives any material correspondence from any Competent
Authority that relates to the Services, it will provide a copy of that
correspondence to the other Party unless it is prevented from doing so by
Regulation or such Competent Authority. The Parties shall consult with each
other over such correspondence and shall only respond to the Competent Authority
if:
16.1.1
the terms of the response have been approved by the other Party (such consent
not to be unreasonably withheld or delayed); or

16.1.2
Regulation requires a response to the Competent Authority without the other
Party’s consent.

17
Audit

17.1
Regulatory Audit Rights

17.1.1
The Provider shall (and shall use all commercially reasonable efforts to ensure
its Third Party Suppliers providing material Services or a material element of
the Services shall) promptly permit:

(i)
the Recipient or its auditors (to the extent the Recipient and its auditors are
directed by a Competent Authority); and

(ii)
any Competent Authority (or its designated representatives),

access to the Provider’s and Third Party Suppliers’ facilities and premises,
equipment, books and records (electronic or otherwise), operational systems,
employees, contractors, and subcontractors to the extent required by the
Competent Authority to perform an audit.
17.1.2
Subject to any restriction under Regulation or the direction of any Competent
Authority, the Provider shall ensure it is (and shall use all commercially
reasonable efforts to ensure its Third Party Suppliers providing material
Services or a material element of the Services are) open and cooperative with
the Recipient and its auditors and any Competent Authority (and its designated
representatives) in performing its obligations under this Section 17.1 and shall
provide such information, assistance, records and materials, access to persons
engaged in the provision of the Services and explanations as required


42

--------------------------------------------------------------------------------

    

by the Recipient or its auditors (to the extent the Recipient and its auditors
are directed by a Competent Authority) or the Competent Authority (including
attending any meetings requested by the Recipient and/or the Competent Authority
(or its designated representatives) and providing copies of any internal audit
reports which are relevant to the Services). The Recipient shall provide as much
notice of the audit as is reasonably practicable. Subject to Section 17.1.3,
each Party shall bear its own costs in respect of such audits.
17.1.3
If and to the extent the Provider does not have the rights under its relevant
Third Party Agreement to ensure its Third Party Supplier grants the rights
described in Sections 17.1.1 and 17.1.2, any costs in procuring such rights
shall be borne by the Recipient; provided that such costs were approved by the
Recipient in writing before they were incurred. If the Recipient declines, or
otherwise fails, to approve such costs, the Provider shall not be required to
obtain the grant of the relevant rights by that Third Party Supplier.

17.2
General Audit Rights

17.2.1
With respect to each Service Schedule:

(i)
The Provider shall, from time to time, but in any event no more than twice in
any 12-month period (subject to the exception in Section 17.2.1(iii)), during
regular business hours and upon reasonable notice, permit the Recipient or its
representatives to perform audits of the Provider’s (and to the extent
commercially reasonable, its Third Party Suppliers’) facilities, equipment,
books and records (electronic or otherwise), operational systems, employees,
contractors, subcontractors, and such other audits as may be necessary to ensure
the Provider’s and its Third Party Suppliers’ compliance with the terms and
conditions of this TSA and the relevant Service Schedules, as well as
Regulation, and to ensure the Provider’s financial and operational viability,
including but not limited to the Provider’s internal controls, pre-engagement
employee screening, information and other security, business resumption,
continuity, recovery, Service Level compliance, and contingency plans.

(ii)
Upon request, the Provider shall provide to the Recipient at the Recipient’s
expense an audit conducted by a reputable and experienced accounting firm in
accordance with the Statement on Standards for Attestation Engagements (SSAE)
No. 16, Reporting on Controls at a Service Organization, developed by the
American Institute of Certified Public Accountants (AICPA), and have such
accounting firm issue a Service Organization Control (SOC) 1 Type II Report (or
substantially similar report in the event the SOC 1 Type II Report is no longer
the industry standard) which will cover, at a minimum, the policies, procedures
and controls required by this TSA and the relevant Service Schedule (the
“Report”).

(iii)
If an audit conducted pursuant to Section 17.2.1(i) reveals any non-compliance
or other deficiencies, or the Report described in Section 17.2.1(ii) in its
final an


43

--------------------------------------------------------------------------------

    

d issued version contains a qualified opinion, in either case relating to risks
to the Provider’s systems and facilities which could result in the unauthorized
destruction, loss, alteration, disclosure of or access to the Recipient’s
Confidential Information, then a senior technology executive of the Provider
shall promptly meet with a representative of the Recipient to discuss the
matter, and the Provider shall promptly take action to remedy the non-compliance
or deficiencies and/or resolve the matters addressed by the qualification(s) so
that any deficiencies that caused the qualified opinion to be issued are
remedied to the Recipient’s reasonable satisfaction (including with respect to
the timeline of the remediation). Notwithstanding the limitation on the number
of audits in Section 17.2.1(i), a Provider shall permit the Recipient to perform
an audit solely to the extent necessary to confirm that any non-compliance or
deficiencies identified in an audit conducted pursuant to Section 17.2.1(i) or
in the Report described in Section 17.2.1(ii) have been remedied.
18
Sanctions

18.1
Compliance with Sanctions Laws and Regulations

18.1.1
The Parties acknowledge that the Parties and their respective Groups are subject
to the international sanction laws and regulations issued from time to time by
HM Treasury, the European Union, the United States of America (including, but
not limited to, all applicable regulations of the Office of Foreign Assets
Control (“OFAC”), the Bank Secrecy Act and the USA Patriot Act (including such
regulations that may require the Provider to implement a “Customer
Identification Program” or “Know Your Customer Program” to confirm that no
beneficiary or client of the Provider appears on any lists issued by OFAC,
including the Specially Designated Nationals list, and determine whether
transactions by or with such beneficiary or client may constitute suspicious
activity, such as identity theft, fraud, money laundering, terrorist financing
or other threats to national security)), and the United Nations.

18.1.2
Neither Party shall be obliged to make any payment under, or otherwise to
implement any part of the Services, if in the reasonable opinion of the relevant
Party to do so is illegal or there is involvement by any person (natural,
corporate or governmental) listed in the HM Treasury, the European Union, the
United States of America, the United Nations or local sanctions lists, or there
is any involvement by any person located in, incorporated under the laws of, or
owned or controlled by, or acting on behalf of, a person located in or organized
under the laws of a country or territory that is the target of comprehensive
sanctions.

19
Information Security

19.1
Information Security


44

--------------------------------------------------------------------------------

    

19.1.1
A Party’s Group may not store, copy, disclose or use the other Party’s Group’s
Data for any purpose other than to the extent necessary to provide or receive,
as applicable, the Services and to comply with Regulation.

19.1.2
Neither Party’s Group shall attempt to obtain access to, use or interfere with
any information technology systems or data used or processed by the other
Party’s Group except to the extent required to do so to provide or receive the
Services (as applicable), or except to the extent expressly permitted to do so
by this TSA.

19.1.3
Each Party’s Group shall maintain reasonable security measures to protect both
Party’s Groups’ information technology systems, from third parties, and in
particular from disruption by any “back door”, “time bomb”, “Trojan Horse”,
“worm”, “drop dead device”, “virus” or other software routine intended or
designed to (i) permit access or use of information technology systems by a
third person other than as authorized by the Recipient or the Provider or (ii)
disable, damage or erase, or disrupt or impair the normal operation of the
Recipient’s or Provider’s information technology systems.

19.1.4
Each Party’s Group shall use reasonably up-to-date security measures to prevent
unauthorized access to and unauthorized use of the information technology
systems owned by the other Party (or, with respect to a Recipient, any member of
the Recipient’s Group and, with respect to a Provider, any member of the
Provider’s Group) and the other Party’s data (including, with respect to a
Recipient, the Recipient Data) by third parties (including Third Party
Suppliers).

19.1.5
A Party shall not introduce any Disabling Device into any information technology
environment or any system used by the other Party’s Group in connection with the
Services. Without limiting a Party’s other obligations under this TSA, the
Parties agree that, in the event any Disabling Device is found in the systems
used to provide the Services, (i) if such Disabling Device originated in any
software, deliverable or other resource provided under this TSA or any Service
Schedule, the Party that introduced the Disabling Device shall remove such
Disabling Device at its sole expense and, subject to the caps on damages set
forth in Section 8.2 hereof, indemnify the affected Party for all Losses
incurred as a result of such Disabling Device, and (ii) in any case (wherever
such Disabling Device originated), the Party that introduced the Disabling
Device shall exercise commercially reasonable efforts at no additional charge to
eliminate, and reduce the effects of, the Disabling Device and, if the Disabling
Device causes a loss of operational efficiency or loss of data, to mitigate such
losses and restore such data using generally accepted data restoration
techniques.

19.1.6
In addition to its other obligations set forth in this TSA,

(i)
whenever a Party’s Group possesses, stores, processes or has access to the other
Party’s Group’s Personal Data, it shall comply with the applicable Fraud
Prevention Policy; and


45

--------------------------------------------------------------------------------

    

(ii)
whenever a Party’s Group possesses, stores, processes or has access to the other
Party’s Group’s Confidential Information (inclusive of Personal Data), it shall
comply with the applicable IS Requirements.

If requested, a Party will explain to the disclosing Party how it complies with
the Fraud Prevention Policy and the IS Requirements, and shall demonstrate its
compliance upon request as set forth in Section 17.2.
19.1.7
Each Party shall make the other aware as soon as reasonably practical of any
information security breach which may materially adversely impact the Services
or the other Party’s Group’s business.

20
Other Provisions

20.1
Whole Agreement

20.1.1
This TSA constitutes the entire agreement between the Parties with respect to
the subject matter hereof at the date hereof and supersedes all prior agreements
and understandings, both oral or written, between the Parties in relation to the
subject matter hereof.

20.1.2
In this Section 20.1, “this TSA” includes all documents entered into pursuant to
it and/or this TSA.

20.2
No Construction Against Drafter

The Parties acknowledge that this TSA and all the terms and conditions contained
herein have been fully reviewed and negotiated by the Parties. Having
acknowledged the foregoing, the Parties agree that any principle of construction
or rule of law that provides that, in the event of any inconsistency or
ambiguity, an agreement shall be construed against the drafter of the agreement
shall have no application to the terms and conditions of the TSA.
20.3
Publicity and Public Announcements

A Party must not make any public announcement relating to this TSA without the
prior written approval of the other Party (such approval not to be unreasonably
withheld, conditioned or delayed). This shall not affect any announcement
required by Regulation, any Competent Authority or the rules of any stock
exchange on which the shares of a Party are listed, but the Party with an
obligation to make an announcement shall notify the other Party and take into
account their reasonable representations so far as is reasonably practicable
before complying with such obligation.
20.4
Further Assurances

Each Party shall, and shall cause its Affiliates to, from time to time execute
such documents, perform such acts and things as any Party may reasonably require
to give full effect to the provisions of this TSA and the transactions
contemplated herein.

46

--------------------------------------------------------------------------------

    

20.5
Assignment

The provisions of this TSA shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns. No Party may assign,
delegate or otherwise transfer any of its rights or obligations under this TSA
without the prior written consent of the other Party hereto.
20.6
Third Party Rights

Each Party to this TSA acknowledges and agrees that each of Citizens Bank, N.A.
and Citizens Bank of Pennsylvania (each a “Bank Beneficiary”) are express third
party beneficiaries of this TSA, and that in the event of CFG’s default and
failure to obtain for any Bank Beneficiary any services needed by such Bank
Beneficiary under this TSA, such Bank Beneficiary shall be entitled to directly
enforce and enjoy all rights and privileges of CFG set forth in this TSA
(including, without limitation, the right to obtain services under this TSA
directly and not through CFG) notwithstanding that they are not Parties to this
TSA and irrespective of any actions taken or not taken by CFG; provided,
however, that each Bank Beneficiary will be able to obtain services under this
TSA directly only to the extent such Bank Beneficiary is in compliance with and
assumes all of CFG’s obligations under this TSA, including any obligation such
Bank Beneficiary may have to provide Services under this TSA. Subject to the
foregoing, and except for the indemnification rights as set forth in Section
8.3, (i) the provisions of this TSA are solely for the benefit of the Parties
and are not intended to confer upon any Person (including employees of the
Parties hereto) except the Parties and the express third party beneficiaries set
forth above any rights or remedies hereunder, and (ii) there are no third party
beneficiaries of this TSA other than the express third party beneficiaries set
forth above and this TSA shall not provide any third person (including employees
of the Parties hereto), other than the express third party beneficiaries set
forth above, with any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without reference to this TSA.
20.7
Amendment and Waiver

20.7.1
Any provision of this TSA (including the Service Schedules hereto) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party to this TSA, or in the case
of a waiver, by the Party against whom the waiver is to be effective.

20.7.2
No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Regulation.

20.8
Notices

All notices, requests and other communications to any Party hereunder shall be
in writing (electronic mail (“e-mail”) transmission may be used, provided that a
receipt of such e-mail is requested and received), and shall be given:

47

--------------------------------------------------------------------------------

    

(i)
if to RBSG to:

The Royal Bank of Scotland Group plc
Business House G, First Floor
RBS Gogarburn
PO Box 1000
Edinburgh EH12 1HQ
Scotland
Attention: Group General Counsel


With a copy to:


General Counsel, Corporate / M&A
chris.campbell@rbs.com
rushad.abadan@rbs.com
(ii)
if to CFG to:

Citizens Financial Group, Inc.
One Citizens Plaza
Providence, RI 02903
United States
Attention: John Fawcett, Chief Financial Officer


With a copy to:


Citizens Financial Group, Inc.
28 State Street, 12th Floor, MS 1225
Boston, MA 02109
United States
Attention: Stephen T. Gannon, General Counsel


or such other address or e-mail address as such Party may hereafter specify for
the purpose by notice to the other Parties hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.
20.9
Severability

If any provision of this TSA or the application thereof to any Party or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof or the application of
such provision to any of the Parties or circumstances or in jurisdictions other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party. Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.
20.10
Counterparts


48

--------------------------------------------------------------------------------

    

This TSA may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party. Execution of this TSA or any other documents pursuant to this TSA
by facsimile or other electronic copy of a signature shall be deemed to be, and
shall have the same effect as if executed by an original signature.
20.11
Independent Contractor

Nothing in this TSA shall constitute or be deemed to constitute a partnership or
joint venture between the Parties hereto or constitute or be deemed to
constitute any Party the agent or employee of the other Party for any purpose
whatsoever and neither Party shall have authority or power to bind the other or
to contract in the name of, or create a liability against, the other in any way
or for any purpose. The Parties hereto acknowledge and agree that when acting as
a Provider, the other Party is an independent contractor in the performance of
each and every part of this TSA and nothing herein shall be construed to be
inconsistent with this status. Subject to the terms and conditions of this TSA,
the Provider shall have the authority to select the means, methods and manner by
which any Service is performed.
20.12
Governing Law and Submission to Jurisdiction

20.12.1
This TSA shall be governed by and construed and interpreted in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof that would result in the application of any law other than
the laws of the State of New York.

20.12.2
EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS TSA OR THE SERVICES CONTEMPLATED BY THIS TSA. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS TSA AND THE SERVICES
CONTEMPLATED BY THIS TSA, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.12.2.

20.12.3
With respect to any Action relating to or arising out of this TSA, subject to
the provisions of Section 11, each Party to this TSA irrevocably (a) consents
and submits to the exclusive jurisdiction of the courts of the State of New York
and any court of the United States located in the Borough of Manhattan in New
York City; (b) waives any objection which such Party may have at any time to the
laying of venue of any Action brought in any such court, waives any claim that
such Action has been brought in an inconvenient forum and further waives the
right to object, with respect to such Action, that such court does not have
jurisdiction over such party; and (c) consents to the service of process at the
address set forth for notices in Section 20.7 herein; provided, however, that
such manner of service


49

--------------------------------------------------------------------------------

    

of process shall not preclude the service of process in any other manner
permitted under Regulation.
20.13
Anti-Bribery Provisions

20.13.1
Each Party agrees that it shall comply with, and that the Services will be
performed in accordance with, the Anti-Corruption Laws, subject to the Change
Control Procedure in respect of any change in Anti-Corruption Laws after the
date hereof, and that it shall not cause, by act or omission, any other Party to
be in breach of any Anti-Corruption Laws.

20.13.2
Each Party shall have in place and comply with its own anti-bribery and
corruption policy to ensure that it complies with the Anti-Corruption Laws (each
such policy, an “Anti-Bribery and Corruption Policy”). If requested, a Party
shall provide to the other Party a copy of its Anti-Bribery and Corruption
Policy and, if required, the providing Party will explain to the receiving Party
how the features set out in its Anti-Bribery and Corruption Policy correspond to
the receiving Party’s Anti-Bribery and Corruption Policy. Subject to the Change
Control Procedure, the providing Party shall promptly implement any amendments
to its Anti-Bribery and Corruption Policy which the receiving Party, acting
reasonably, considers necessary following its review of the providing Party’s
Anti-Bribery and Corruption Policy to ensure that the providing Party complies
with the Anti-Corruption Laws.

20.13.3
Each Party shall review its Anti-Bribery and Corruption Policy on a regular
basis and shall promptly implement and notify the other Party of any amendments
to its Anti-Bribery and Corruption Policy which it considers necessary for
continued compliance with the Anti-Corruption Laws.

20.13.4
Each Party shall cooperate with the other Party and promptly provide any
information or confirmation which the other Party requires from time to time in
connection with the obligations set forth in this Section 20.13. Each Party
acknowledges that the other Party will place reliance upon the information
provided.

20.13.5
Each Party shall immediately notify the other Party in writing of any suspected
or known breach of its Anti-Bribery and Corruption Policy or any of the
Anti-Corruption Laws.

20.13.6
Each Party shall have the right to suspend and/or terminate any Service Schedule
for material breach immediately, or on such other time specified by the
terminating Party, upon written notice to the Provider under such Service
Schedule if: (i) the Provider, or any person employed by it or acting on its
behalf (whether with or without the knowledge of such Service Provider) fails to
comply with any of the Anti-Corruption Laws or is in material breach of the
Provider’s Anti-Bribery and Corruption Policy; or (ii) a Party has a reasonable
suspicion that an occurrence as specified in clause (i) of this Section 20.13.6
has occurred.

20.13.7
Regardless of any other provision in this TSA, no Party shall be obliged to do,
nor obliged to omit to do, any act which would, in its reasonable opinion, put
it in breach of any Anti-Corruption Laws.


50

--------------------------------------------------------------------------------

    



IN WITNESS WHEREOF, this TSA has been duly executed.


SIGNED for and on behalf of THE ROYAL BANK OF SCOTLAND GROUP PLC by its
Authorised Attorney:
 


/s/ Ewen Stevenson


 
 
 
SIGNED for and on behalf of CITIZENS FINANCIAL GROUP, INC. by:
 
/s/ Bruce Van Saun
 
 
 
 
 
 






51